Exhibit 10.1
 
 
EQUITY INTEREST AND ASSET PURCHASE AGREEMENT
among
WCA WASTE CORPORATION,
WCA OF MASSACHUSETTS, LLC,
WCA OF OHIO, LLC,
LIVE EARTH LLC,
CHAMPION CITY RECOVERY, LLC,
BOXER REALTY REDEVELOPMENT, LLC,
SUNNY FARMS LANDFILL, LLC,
and
NEW AMSTERDAM & SENECA RAILROAD COMPANY, LLC.
December 9, 2009
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
 

                              Page  
1. Transfer of Equity Interests and Transferred Assets; Delivery of Other Assets
and Consideration
    1       1.1   Specified Interests and Assets     1       1.2   Assumption of
Certain Liabilities     2       1.3   Interests and Assets Free and Clear of
Liens     2       1.4   Closing     2       1.5   Working Capital Adjustment    
3  
2. Purchase Price
    4       2.1   Payment of Purchase Price     4       2.2   Earn-Out Shares  
  4       2.3   Closing Shares     6       2.4   Adjustments to Escrow Shares  
  6  
3. Representations and Warranties of the Live Earth Parties
    6       3.1   Due Organization     7       3.2   Authorization, Validity and
Effect of Agreements; Non-Contravention     7       3.3   Equity Interests of
the Live Earth Companies     7       3.4   Obligations to Issue or Sell Equity
Interests     7       3.5   Subsidiaries     8       3.6   Predecessor Status;
etc     8       3.7   Financial Statements     8       3.8   Liabilities and
Obligations     8       3.9   Approvals     9       3.10   Accounts and Notes
Receivable     9       3.11   Permits and Intangibles     9       3.12  
Personal Property and Leases     9       3.13   Customers; Contracts and
Commitments     9       3.14   Real Property     10       3.15   Insurance    
11       3.16   Employment Matters     11       3.17   Parachute Provisions    
11       3.18   Benefit Plans; ERISA Compliance     11       3.19   Conformity
with Law     12       3.20   Taxes     12       3.21   Completeness; No Defaults
    13       3.22   Government Contracts     13       3.23   Absence of Changes
    13       3.24   Deposit Accounts; Powers of Attorney     14       3.25  
Proprietary Rights     14       3.26   Relations with Governments     15      
3.27   Environmental Matters     15       3.28   No Broker’s or Finder’s Fees  
  16       3.29   Litigation     16       3.30   Proxy Statement; Disclosure    
17  


i



--------------------------------------------------------------------------------



 



                              Page  
4. Representations and Warranties of the WCA Parties
    17       4.1   Organization; Standing and Power     17       4.2  
Capitalization     17       4.3   Authorization, Validity and Effect of
Agreements; Non-contravention     18       4.4   SEC Reports; Financial
Statements     18       4.5   Litigation     19       4.6   Insurance     19    
  4.7   Conformity with Law     19       4.8   Relations with Governments     19
      4.9   Contracts and Commitments     20       4.10   Absence of Certain
Changes or Events     20       4.11   Proxy Statement     21       4.12  
Required Vote     21       4.13   Financial Capability     21       4.14   Valid
Issuance of the Securities     21       4.15   Offering     21  
5. Covenants of Both Parties
    21       5.1   Live Earth Tax Covenants     21       5.2   Regulatory and
Other Approvals     22       5.3   Interim Conduct of the Business     22      
5.4   WCA Parent’s Approval of Certain Transactions     22       5.5  
Stockholder Meeting     23       5.6   Proxy Statement     23       5.7   NASDAQ
Listing     24       5.8   Pre-Closing Access     24       5.9   Employee
Matters     24       5.10   Live Earth Business     25       5.11   Notice of
Developments     25       5.12   Exclusivity     25       5.13   Confidentiality
    25       5.14   Publicity     25       5.15   Legal Requirements     25    
  5.16   Further Assurances     25       5.17   Unwinding of Transaction     26
      5.18   Bank Lenders Approval     26       5.19   Landfill Closure; Bonds  
  27       5.20   Intercreditor Agreement with Comerica     27       5.21  
Financial Statements     27       5.22   Real Property Documents     27  

ii



--------------------------------------------------------------------------------



 



                              Page  
6. Survival of Covenants, Representations and Warranties; Indemnification
    27       6.1   Survival of Covenants, Representations, and Warranties     27
      6.2   Indemnification by Live Earth     27       6.3   Indemnification by
the WCA Parties     28       6.4   Notice and Defense of Third Party Claims    
28       6.5   Payment and Interest     29       6.6   Limits of Liability    
29  
7. Conditions to Closing
    30       7.1   Conditions to the WCA Parties’ Obligations     30       7.2  
Conditions to the Live Earth Parties’ Obligations     32  
8. Termination
    33       8.1   Termination     33       8.2   Effect of Termination     34  
9. Certain Definitions
    34  
10. General
    38       10.1   Costs     38       10.2   Entire Agreement     38       10.3
  Counterparts     38       10.4   Notices     38       10.5   Modification or
Waiver     39       10.6   Binding Effect and Assignment     39       10.7  
Governing Law; Venue     39       10.8   Section Headings     39       10.9  
Severability     39       10.10   Drafting     39       10.11   References    
39       10.12   Calendar Days, Weeks, Months and Quarters     39       10.13  
Gender; Plural and Singular     39       10.14   Cumulative Rights     39      
10.15   No Implied Covenants     40       10.16   Indirect Action     40      
10.17   Attorneys’ Fees     40       10.18   Time of the Essence     40      
10.19   No Third-Party Beneficiaries     40  


 

     
Exhibits
     
Exhibit A
  Earn-Out Escrow Agreement
Exhibit B
  Closing Shares Escrow Agreement
Exhibit C
  Bill of Sale and Assignment and Assumption Agreement
Exhibit D
  Registration Rights Agreement
Exhibit E
  Voting Agreement



iii



--------------------------------------------------------------------------------



 



EQUITY INTEREST AND ASSET PURCHASE AGREEMENT
 
THIS EQUITY INTEREST AND ASSET PURCHASE AGREEMENT (this “Agreement”) is made
effective the 9th day of December, 2009, among WCA Waste Corporation, a Delaware
corporation (“WCA Parent”), WCA of Massachusetts, LLC, a Delaware limited
liability company (“WCA Massachusetts”), WCA of Ohio, LLC, a Delaware limited
liability company (“WCA Ohio” and, together with WCA Massachusetts, “WCA Subs”),
Live Earth LLC, an Ohio limited liability company (“Live Earth”), Champion City
Recovery, LLC, a Massachusetts limited liability company (“CC”), Boxer Realty
Redevelopment, LLC a Massachusetts limited liability company (“BR”), Sunny Farms
Landfill, LLC, an Ohio limited liability company (“SF”) and New Amsterdam &
Seneca Railroad Company, LLC, an Ohio limited liability company (“NA”), (WCA
Parent and WCA Subs are collectively referred to as the “WCA Parties;” and Live
Earth, CC, BR, SF and NA are collectively referred to as the “Live Earth
Parties”).
 
R E C I T A L S:
 
WHEREAS, Live Earth is the sole record and beneficial owner of all of the issued
and outstanding limited liability company interests of each of (i) SF that owns
and operates a landfill located in Fostoria, Ohio; (ii) NA that owns the right
to operate a short line rail; (iii) CC that owns and operates a waste transfer
station and leases certain property in Brockton, Massachusetts; and (iv) BR that
owns real property in Brockton, Massachusetts relating to the operations of CC;
(the foregoing entities referred to collectively as the “Live Earth Companies”),
and the limited liability company interests of the Live Earth Companies owned by
Live Earth (the “Equity Interests”) represent all of the authorized, issued and
outstanding equity interests of each of SF, NA, CC and BR; and
 
WHEREAS, Live Earth wishes to sell and WCA Massachusetts wishes to buy all of
the Equity Interests in each of the Live Earth Companies other than SF; and
 
WHEREAS, Live Earth wishes to sell and WCA Ohio wishes to buy all of the Equity
Interests in SF; and
 
WHEREAS, Live Earth wishes to sell and assign and the WCA Subs wish to buy and
assume the Transferred Assets (as defined below) and the Assumed Liabilities (as
defined below).
 
A G R E E M E N T:
 
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
set forth below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows, intending to be legally bound hereby:
 
1.  Transfer of Equity Interests and Transferred Assets; Delivery of Other
Assets and Consideration
 
1.1  Specified Interests and Assets.  Subject to the terms and conditions of
this Agreement, effective as of the Closing Date (as hereinafter defined) the
parties will take the following actions, and shall transfer ownership of the
Equity Interests and Transferred Assets described herein, and shall further
deliver the consideration specified below and take the further actions required
of them under this Agreement:
 
(a) Live Earth shall assign, convey, transfer and deliver to WCA Massachusetts
100% of the Equity Interests in NA, CC and BR.
 
(b) Live Earth shall assign, convey, transfer and deliver to WCA Ohio 100% of
the Equity Interests in SF.
 
(c) Live Earth shall assign, convey, transfer and deliver to the WCA Subs the
assets of Live Earth that are listed on Schedule 1.1(c) hereto (the “Transferred
Assets”) and such Transferred Assets.
 
(d) Live Earth shall assign, convey, transfer and deliver to the WCA Subs the
Current Assets and such Current Assets shall be allocated between the WCA Subs
in the manner determined by the WCA Subs.


1



--------------------------------------------------------------------------------



 



(e) WCA Parent will deliver the Purchase Price (defined below), on behalf of
Live Earth, to the parties and in the manner set forth in Section 2.1 below.
 
1.2  Assumption of Certain Liabilities.
 
(a) Assumed Liabilities.  As of the Closing Date, WCA Massachusetts shall assume
and thereafter pay, discharge or perform, as appropriate, the liabilities and
obligations of Live Earth as follows:
 
(i) the liabilities and obligations arising after the Closing Date under the
contracts included in the Transferred Assets provided that such liabilities do
not relate to any period or event occurring prior to the Closing Date;
 
(ii) the liabilities and obligations under the operating leases and equipment
leases set forth on Schedule 1.2(a)(ii);
 
(iii) the liabilities and obligations under the Licenses included in the
Transferred Assets to be performed on or after the Closing Date;
 
(iv) the liabilities and obligations in respect of the Transferred Assets to the
extent accruing on or after the Closing Date including but not limited to those
set forth on Schedule 1.2(a)(iv); and
 
(v) the liabilities and obligations arising under the Current Liabilities.
 
(All such liabilities and obligations to be so assumed by WCA Massachusetts are
referred to herein as the “Assumed Liabilities”.)
 
(b) Retained Liabilities.  With the exception of the Assumed Liabilities, the
WCA Parties shall not, by the execution and performance of this Agreement, or
otherwise, assume or otherwise be responsible for any liability or obligation of
Live Earth of any nature, or claims of such liability or obligation, matured or
unmatured, liquidated or unliquidated, fixed or contingent, or known or unknown,
whether arising out of occurrences prior to, at or after the date hereof,
including, without limitation, any liability or obligation of Live Earth:
 
(i) for any Taxes with respect to any period;
 
(ii) for any leases other than any operating leases and equipment leases
included in the Assumed Liabilities;
 
(iii) relating to, resulting from or arising out of any former operation of Live
Earth that has been discontinued or disposed of prior to the Closing Date;
 
(iv) for “severance pay” or any other payment to any Live Earth Company Employee
(as defined below) or former employee resulting from anything done prior to the
Closing;
 
(v) relating to any real estate taxes, utilities, water and sewer charges; or
 
(vi) incurred in connection with the negotiation, preparation and execution of
this Agreement and the transactions contemplated hereby and any fees and
expenses of counsel, accountants, brokers, financial advisors or other experts
of Live Earth.
 
(All such liabilities and obligations, or claims of such liabilities or
obligations are referred to herein collectively as the “Retained Liabilities”.)
 
(c) Live Earth shall assume, pay or otherwise satisfy in full, promptly when
due, all Retained Liabilities.
 
1.3  Interests and Assets Free and Clear of Liens.  All of the Equity Interests
and Transferred Assets and all other properties and assets of all types to be
conveyed or transferred hereunder shall be delivered hereunder free and clear of
all liens and encumbrances, except for Permitted Liens.
 
1.4  Closing.  Subject to the satisfaction or waiver of the conditions to the
Closing set forth in Article 7 below, the closing of the transactions
contemplated hereby shall take place (in person or via facsimile) at the offices
of Andrews Kurth LLP, 600 Travis, Suite 4200, Houston, Texas 77002, at
10:00 a.m., Houston, Texas


2



--------------------------------------------------------------------------------



 



time, on the first business day following the day on which the last to be
fulfilled or waived of the conditions set forth in Article 7, or at such other
time or place, as shall be agreed upon by the Parties (which time and place are
designated as the “Closing” and the date on which the Closing occurs is
designated as the “Closing Date”).
 
1.5  Working Capital Adjustment.
 
(a) Not less than five (5) days prior to Closing, the Live Earth Parties shall
provide to the WCA Parties an estimate of the working capital of the Live Earth
Companies in accordance with Schedule 1.5(a) and the basis for making the
computations of Current Assets and Current Liabilities reflected in such
schedule (the “Worksheet”), which shall represent the estimated working capital
as of the Closing Date (the “Estimated Working Capital”). For the purposes of
this Section 1.5, Current Liabilities does not include the liabilities to be
paid off at the Closing in accordance with Sections 2.1(b), 2.1(c) and 2.1(d).
At Closing, WCA Parent shall pay Live Earth an amount in cash equal to ninety
percent (90%) of the Estimated Working Capital (the “Estimated Working Capital
Payment Amount”), which shall be calculated in accordance with this
Section 1.5(a).
 
(b) Within 120 days after the Closing Date, the WCA Parties shall deliver to the
Live Earth Parties a statement (the “Statement”) setting forth what it believes
are the actual Current Assets and Current Liabilities as of the Closing Date
(the “Actual Working Capital”). The WCA Parties will prepare the Statement using
the Worksheet in accordance with the provisions of this Agreement and consistent
with the Worksheet. The Statement shall contain a supporting schedule detailing
the proposed Actual Working Capital, and be accompanied with copies of the work
papers and back up materials used by the WCA Parties in preparing the Statement.
If the Actual Working Capital exceeds the Estimated Working Capital Payment
Amount, the WCA Parties shall pay to Live Earth, within fifteen (15) days from
the date of delivery of the Statement, an amount in cash equal to the difference
between the Actual Working Capital and the Estimated Working Capital Payment
Amount. If the Actual Working Capital is less than the Estimated Working Capital
Payment Amount, Live Earth shall promptly pay to the WCA Parties, within fifteen
(15) days from the date of delivery of the Statement, an amount in cash equal to
the difference between the Estimated Working Capital Payment Amount and the
Actual Working Capital.
 
(c) Live Earth and its accounting representatives will be entitled to examine
the work papers related to the preparation of the Statement and to discuss the
preparation of the Statement with the WCA Parties’ accounting personnel. If Live
Earth disagrees with the calculation of the Actual Working Capital, it must
deliver to the WCA Parties, within 30 days after the date the WCA Parties
delivered the Statement to Live Earth, a written description of each such
disagreement. The WCA Parties and Live Earth will negotiate in good faith to
resolve any such disagreements. If, after a period of 30 days following the date
on which such written description is delivered, Live Earth and the WCA Parties
have not resolved each such disagreement, then either Live Earth or the WCA
Parties will be entitled to submit such disagreements to Grant Thornton LLP (the
“Disputes Auditor”) so long as such submitting party provides written notice of
such submission to the nonsubmitting party. Within seven days after receipt of
such written notice, Live Earth and the WCA Parties will each deliver to the
Disputes Auditor a written settlement offer setting forth its calculation of the
Actual Working Capital (each, a “Settlement Offer”). The WCA Parties will grant
(and will cause each of the Live Earth Companies to grant) to the Disputes
Auditors reasonable access to the WCA Parties and the Live Earth Companies’
books and records. The WCA Parties will cause their accounting personnel to
discuss with the Disputes Auditor the preparation of the Statement and the
calculation of Actual Working Capital and to grant to the Disputes Auditor
reasonable access to the work papers of the WCA Parties’ accountants and
accounting personnel. The Disputes Auditor will resolve the disagreements within
30 days after the date on which they are engaged or as soon thereafter as
possible. The calculation of the Actual Working Capital by the Disputes Auditor
will be binding upon the Parties. The cost of the services of the Disputes
Auditor will be borne by the Party whose Settlement Offer differs the most from
the working capital (i.e., the difference of Current Assets minus Current
Liabilities) as finally determined by the Disputes Auditor. If both Settlement
Offers differ equally, such cost will be borne half by Live Earth and half by
the WCA Parties. If any Party fails to deliver a Settlement Offer in accordance
with this Section 1.5(c), such cost will be borne by such Party.


3



--------------------------------------------------------------------------------



 



2.  Purchase Price
 
2.1  Payment of Purchase Price.  Upon the terms and conditions set forth in this
Agreement, in consideration of the transfer of the Equity Interests and the
Transferred Assets and the covenants and agreements set forth in Article 5, the
aggregate consideration to be paid by WCA Parent (collectively, the “Purchase
Price”) shall be:
 
(a) an amount in cash equal to $2,000,000 to be delivered to Live Earth by wire
transfer of immediately available funds to an account designated by Live Earth,
in accordance with Schedule 2.1(a) (the “Cash Purchase Price”);
 
(b) payment of an amount up to $15,800,000 in satisfaction of both Live Earth’s
indebtedness to Comerica Bank, a Texas banking association (“Comerica”), set
forth on Schedule 2.1(b) by wire transfer of immediately available funds to an
account designated by Comerica (the “Comerica Payment”) and its obligations
under the Consent Order and Final Judgment with the State of Ohio filed with the
Seneca County Court of Common Pleas;
 
(c) an amount in cash equal to $750,000, a portion of which shall be paid in
satisfaction of certain equipment notes set forth on Schedule 2.1(c), which
equipment note pay-offs will be wired directly to the respective lenders by WCA
Parent;
 
(d) payment of an amount up to $200,000 in satisfaction of Live Earth’s other
indebtedness designated by Live Earth, by wire transfer of immediately available
funds to an account designated by Live Earth (the “Other Indebtedness Payment”);
 
(e) Earn-Out Certificates representing the right to receive up to
2,000,000 shares of WCA Parent’s common stock (the “Earn-Out Shares”) shall be
placed into an escrow account (the “Earn-Out Escrow”) in accordance with
Section 2.2;
 
(f) 3,555,556 shares of WCA Parent’s common stock to be issued into an escrow
account (the “Closing Shares Escrow” and, together with the Earn-Out Escrow, the
“Escrow Funds”) in accordance with Section 2.3 for the benefit of the parties
set forth on Schedule 2.1(f) (the “Closing Shares” and, together with the
Earn-Out Shares, the “Securities”); and
 
(g) the assumption by the WCA Subs of the Assumed Liabilities.
 
Live Earth hereby acknowledges that a portion of the Purchase Price shall be
payable directly to the Persons as set forth in Schedule 2.1(f) (the “Seller
Parties”) in lieu of direct payment to Live Earth for distribution to such
Seller Parties. In connection herewith, Live Earth hereby waives any and all
manner of action, claims, causes of action, losses, debts and collections it may
have with respect to any Purchase Price paid to the Seller Parties as set forth
in this Agreement and the schedules hereto. Notwithstanding the foregoing, the
stock certificates representing the Closing Shares shall be placed in escrow in
accordance with Section 2.3.
 
The Purchase Price shall be allocated to the Transferred Assets, Equity
Interests and Assumed Liabilities as agreed by the Parties as soon as reasonably
practicable following Closing, and the Parties each agree to file all tax
returns only in accordance with such agreed allocation.
 
2.2  Earn-Out Shares.
 
(a) Certificates (the “Earn-Out Certificates”) representing the right to receive
the Earn-Out Shares will be deposited by WCA Parent at the Closing with Bank of
Texas, N. A. (the “Escrow Agent”) in accordance with the terms and conditions of
an escrow agreement, in substantially the form attached hereto as Exhibit A (the
“Earn-Out Escrow Agreement”), and will be distributed by the Escrow Agent in
accordance with Section 2.2(b). If on or before December 31, 2012, (i) the
business operated using the Transferred Assets and by the Live Earth Companies
(the “Live Earth Business”) achieves $6.25 Million in EBITDA for any four
consecutive fiscal quarters and (ii) the WCA Parties shall have obtained the OH
EPA Approval described in Section 5.17, then the Escrow Agent shall distribute
an aggregate of 777,778 of the Earn-Out Shares to HBK Master Fund L.P, a
Delaware limited partnership (“HBK Master”) Bernard Global Loan Investors, Ltd.


4



--------------------------------------------------------------------------------



 



(“Bernard Global”) and Bernard National Loan Investors, Ltd. (“Bernard National”
and, together with HBK Master and Bernard Global, “HBK/Bernard”), and 777,778 of
the Earn-Out Shares to Live Earth Funding, LLC, an Ohio limited liability
company (“Earn-Out 1”). If on or before December 31, 2012, (i) the Live Earth
Business achieves $7.0 Million in EBITDA for any four consecutive fiscal
quarters and (ii) the WCA Parties shall have obtained the OH EPA Approval
described in Section 5.17, then the Escrow Agent shall distribute 444,444 of the
Earn-Out Shares to Brian Fenwick-Smith (“Earn-Out 2”). Notwithstanding anything
to the contrary contained herein, if the Live Earth Business does not meet the
respective EBITDA goals in connection with Earn-Out 1 or Earn-Out 2 by
December 31, 2012 or if the OH EPA Approval is not obtained by WCA Parties and
the parties are required to Unwind the Transaction pursuant to Section 5.17,
then the Escrow Agent shall promptly distribute the Earn-Out Shares to WCA
Parent and the WCA Parent shall not have any further obligation to issue any
Earn-Out Shares to Live Earth Funding LLC, an Ohio limited liability company
(“LEF”), HBK/Bernard or Brian Fenwick-Smith (“Fenwick-Smith”).
 
(b) For purposes of this Section 2.2, on or before the 45th day following the
last day of each fiscal quarter other than the last fiscal quarter of WCA
Parent’s fiscal year and on or before the 60th day following the last day of the
last fiscal quarter of WCA Parent’s fiscal year (the “Determination Date”), WCA
Parent shall determine the EBITDA (i) in the first such calculation, for the
first full fiscal quarter following the Closing Date and (ii) in each subsequent
calculation, cumulatively for the period of consecutive fiscal quarters
including such first quarter, until such period reached four consecutive fiscal
quarters, and thereafter on a rolling four quarters basis (the “Periodic EBITDA
Determination”). Not later than ten (10) days after each Determination Date, WCA
Parent shall provide LEF with a written notice setting forth in reasonable
detail each such Periodic EBITDA Determination. Within fifteen (15) days after
delivery of the first Periodic EBITDA Determination to include four consecutive
fiscal quarters, and within fifteen (15) days after delivery of each Periodic
EBITDA Determination thereafter, LEF shall review such EBITDA calculations and
provide WCA Parent with written notice of any objection thereto, which
objections shall be in reasonable detail (the “Objection Notice”). In the event
that WCA Parent does not receive the Objection Notice within such fifteen
(15) day period, then LEF, HBK/Bernard and Fenwick-Smith shall be deemed to have
irrevocably accepted such calculations and determinations. In the event that WCA
Parent receives the Objection Notice during such fifteen (15) day period, LEF
and WCA Parent shall enter into good faith negotiations to resolve any
objections. In the event that LEF and WCA Parent cannot reach agreement on the
EBITDA calculations within thirty (30) days after the Determination Date, LEF
and WCA Parent shall refer the matter to the Disputes Auditor for a decision,
which shall be final and binding on all Parties. WCA Parent and LEF agree that
they will request the Disputes Auditor to render its decision within thirty
(30) days after referral of the dispute to the Disputes Auditor for decision
pursuant hereto. Before referring a matter to the Disputes Auditor, WCA Parent
and LEF shall agree on procedures to be followed by the Disputes Auditor
(including procedures for presentation of evidence). If WCA Parent and LEF are
unable to agree upon procedures before the end of thirty (30) days after receipt
of notice of any objections pursuant to this Section 2.2 the Disputes Auditor
shall establish procedures giving due regard to the intention of the parties to
resolve disputes as quickly, efficiently and inexpensively as possible. The
Disputes Auditor’s procedures may be, but need not be, those proposed by WCA
Parent or LEF. WCA Parent and LEF shall, as promptly as practicable, submit
evidence in accordance with the procedures agreed upon or established by the
Disputes Auditor, and the Disputes Auditor shall decide the dispute in
accordance therewith as promptly as practicable. The fees and expenses of the
Disputes Auditor for, and relating to, the making of any such decision shall be
paid by LEF; provided, however, that in the event the Disputes Auditor
determines that WCA Parent incorrectly calculated EBITDA and such miscalculation
results in the issuance of additional Earn-Out Shares than the number of
Earn-Out Shares that would have been issued based on the initial calculations of
WCA Parent, then WCA Parent shall pay such fees and expenses of the Disputes
Auditor. The determination of the Disputes Auditor as to the resolution of any
dispute shall be in writing and shall be binding and conclusive upon all
Parties.
 
(c) Not later than ten (10) days after delivery of a Periodic EBITDA
Determination for a four consecutive fiscal quarter period in which the EBITDA
goals for Earn-Out 1 and/or Earn-Out 2 have been met, or, if applicable, within
ten (10) days after determination by agreement or by a Disputes Auditor that
such EBITDA goals have been met, WCA Parent shall provide the Escrow Agent and
LEF with a written notice setting forth the number of Earn-Out Certificates
representing the right to receive Earn-Out Shares that will be distributed


5



--------------------------------------------------------------------------------



 



by the Escrow Agent to WCA Parent’s transfer agent so that the Escrow Shares
will be issued to LEF, HBK/Bernard and Fenwick-Smith, as applicable.
 
(d) At the Closing, WCA Parent shall provide an irrevocable instruction letter
to its transfer agent directing the transfer agent to issue the Escrow Shares to
LEF, HBK/Bernard and/or Fenwick-Smith, as applicable, promptly upon the receipt
by the transfer agent of the Earn-Out Certificates representing the right to
receive such Earn-Out Shares.
 
2.3  Closing Shares.
 
(a) The Closing Shares will be deposited by WCA Parent at the Closing with the
Escrow Agent in accordance with the terms and conditions of an escrow agreement,
in substantially the form attached hereto as Exhibit B (the “Closing
Shares Escrow Agreement” and together with the Earn-Out Escrow Agreement, the
“Escrow Agreements”), and will be distributed by the Escrow Agent in accordance
with Section 2.3(b) and (c).
 
(b) Promptly following the receipt of the OH EPA Approval described in
Section 5.17, WCA Parent shall give written notice to the Escrow Agent
authorizing the Escrow Agent to release 2,444,445 of the Closing Shares (the
“Permit Shares”) from the Closing Shares Escrow to the parties set forth on
Schedule 2.1(f) in the amounts set forth in the Closing Shares Escrow Agreement;
provided, however, if the OH EPA Approval is not obtained pursuant to
Section 5.17 of the Purchase Agreement and it is determined that the Live Earth
Parties and the WCA Parties must Unwind the Closing pursuant to Section 5.17 of
the Purchase Agreement, then the Escrow Agent shall promptly return all Permit
Shares to WCA.
 
(c) The remaining 1,111,111 of the Closing Shares (the “Indemnification Shares”)
shall be held in the Closing Shares Escrow to partially satisfy the
indemnification obligations of Live Earth and the parties set forth on
Schedule 2.1(f) pursuant to Article 6 and shall be held in the Closing
Shares Escrow pursuant to the terms of the Closing Shares Escrow Agreement and
Section 6.5.
 
2.4  Adjustments to Escrow Shares.  If, at any time subsequent to the issuance
of the Securities or the Earn-Out Certificates and prior to the date that no
Closing Shares or Earn-Out Certificates remain held in an Escrow Fund, the
number of shares of WCA Parent’s common stock are proportionately increased or
decreased, changed or converted into or exchanged for a different number or kind
of shares of stock or other securities of WCA Parent or of another corporation
or other property, including cash (whether as a result of a stock split, stock
dividend, combination or exchange of shares, exchange for other securities,
reclassification, reorganization, redesignation, merger, consolidation,
recapitalization or otherwise), then any Closing Shares held in an Escrow Fund
or Earn-Out Shares issuable in exchange for Earn-Out Certificates held in an
Escrow Fund shall be adjusted in a manner to appropriately and equitably reflect
any such increase or decrease, change, conversion or exchange in the manner set
forth in the Escrow Agreement with respect to such Closing Shares or Earn-Out
Shares issuable in exchange for Earn-Out Certificates, as applicable.
 
3.  Representations and Warranties of the Live Earth Parties
 
Prior to or upon the execution of this Agreement, Live Earth has delivered to
the WCA Parties a schedule (the “Live Earth Disclosure Schedule”) setting forth,
among other things, items the disclosure of which is necessary or appropriate
either in response to an express disclosure requirement contained in any
provision hereof or as an exception to one or more representations or warranties
contained in Article 3 or one or more of its covenants contained in Article 5.
The inclusion of any information in the Live Earth Disclosure Schedule shall not
be deemed to be an admission or acknowledgment, in and of itself, that such
information is required by the terms hereof to be disclosed, is material to the
Live Earth Parties, has resulted in or would result in a Material Adverse
Effect, or is outside the ordinary course of business.


6



--------------------------------------------------------------------------------



 



The Live Earth Parties make the following representations and warranties jointly
and severally, and represent and warrant that all of the following
representations and warranties are true as of the date of this Agreement and
shall be true on the Closing Date:
 
3.1  Due Organization.
 
(a) Each of the Live Earth Companies is a limited liability company, duly
formed, validly existing and in good standing under the laws of its state of
organization, and has all requisite limited liability company authority to carry
on its business in the places and in the manner as now conducted. The records
and minutes books of each of Live Earth Company, as heretofore made available to
WCA Parent, are correct and complete with respect to matters occurring on and
after January 1, 2008, and will be delivered to WCA Parent at the Closing.
 
(b) Live Earth is a limited liability company, duly organized, validly existing
and in good standing under the laws of the State of Ohio, and has all requisite
limited liability company authority to carry on its business in the places and
in the manner as now conducted or as proposed to be conducted. The records and
minutes books of Live Earth, as heretofore made available to WCA Parent, are
correct and complete.
 
3.2  Authorization, Validity and Effect of Agreements; Non-Contravention.
 
(a) The execution and delivery of this Agreement by each Live Earth Party and
the performance of the transactions contemplated herein by each Live Earth Party
have been duly and validly authorized by each Live Earth Party. This Agreement
constitutes, and all agreements and documents contemplated hereby when executed
and delivered pursuant hereto (collectively, the “Transaction Documents”) for
value received will constitute, the valid and legally binding obligations of the
Live Earth Parties enforceable in accordance with their terms, subject to
(i) applicable bankruptcy, insolvency or other similar laws relating to
creditor’s rights generally and (ii) general principles of equity, regardless of
whether considered in a proceeding in equity or at law.
 
(b) The execution and delivery of this Agreement by the Live Earth Parties and
each of the other Transaction Document to which such Live Earth Parties are
parties does not, and the consummation of the transactions contemplated hereby
by the Live Earth Parties will not, except as set forth on Section 3.2 or
Section 3.9 of the Live Earth Disclosure Schedule, (i) result in the breach of
any term or provision of, or constitute a default under, or result in the
acceleration of or entitle any party to accelerate, terminate or modify (whether
after the giving of notice or the lapse of time or both) any obligation under,
or result in the creation or imposition of any Lien (defined below) upon any
part of the property of the Live Earth Parties or any of the Live Earth
Companies pursuant to any provision of any order, judgment, arbitration award,
injunction, decree, indenture, mortgage, lease, license, lien, or other
agreement or instrument to which any Live Earth Party is a party or by which it
is bound; or (ii) violate or conflict with any provision of the respective
Certificates of Limited Partnership, Articles of Organization, Agreements of
Limited Partnership or Operating Agreement, each as amended to the date hereof
and as applicable, of the Live Earth Parties, except with respect to (i) for any
such event that is not reasonably expected to have a Material Adverse Effect on
the Live Earth Parties.
 
3.3  Equity Interests of the Live Earth Companies.  All of the limited liability
company interests of the Live Earth Companies are set forth on Section 3.3 of
the Live Earth Disclosure Schedule. All of the limited liability company
interests of the Live Earth Companies have been duly authorized and validly
issued, are fully paid and nonassessable, are owned of record and beneficially
by Live Earth in the percentages set forth in Section 3.3 of the Live Earth
Disclosure Schedule, and, except as set forth on Section 3.3 of the Live Earth
Disclosure Schedule, are free and clear of all Liens, encumbrances and claims of
every kind.
 
3.4  Obligations to Issue or Sell Equity Interests.  Except as set forth on
Section 3.4 of the Live Earth Disclosure Schedule, no right of first refusal,
option, warrant, call, conversion right or commitment of any kind exists which
obligates any Live Earth Company to issue any of its authorized but unissued
limited liability company interests or other securities or equity interests.
Except as set forth on Section 3.4 of the Live Earth Disclosure Schedule, in
addition, there are no (a) outstanding securities or obligations which are
convertible into or exchangeable for any limited liability company interests or
other securities of any Live


7



--------------------------------------------------------------------------------



 



Earth Company, or (b) contracts, arrangements or commitments, written or
otherwise, under which any Live Earth Company is or may become bound to sell or
otherwise issue any of its limited liability company interests or other
securities or equity interests. Without limiting the generality of the
foregoing, except as set forth on Section 3.4 of the Live Earth Disclosure
Schedule, there is no valid basis upon which any Person (other than Live Earth)
may claim to be in any way the record or beneficial owner of, or to be entitled
to acquire (of record or beneficially), any limited liability company interest
or other security or equity interest of any Live Earth Company, and no Person
has made or, to the Knowledge of the Live Earth Parties, threatened to make any
such claim. In addition, no Live Earth Company has any obligation (contingent or
otherwise) to purchase, redeem or otherwise acquire any of its limited liability
company interests or other securities or equity interests therein or to pay any
dividend or make any distribution in respect thereof.
 
3.5  Subsidiaries.  No Live Earth Company (a) presently owns, of record or
beneficially, or controls, directly or indirectly, any capital stock, securities
convertible into capital stock, membership interest, partnership interest,
limited partnership interest or any other equity interest in any corporation,
limited liability company, partnership, limited partnership, association or
business entity; or (b) is, directly or indirectly, a participant in any joint
venture, partnership or other non-corporate entity, save and except any joint
venture solely with another Live Earth Company.
 
3.6  Predecessor Status; etc.  To the Knowledge of the Live Earth Parties, set
forth on Section 3.6 of the Live Earth Disclosure Schedule is a list of all of
the names of all predecessors of each Live Earth Company, including the names of
any entities from whom each Live Earth Company previously acquired significant
assets or with whom each Live Earth Company merged. To the Knowledge of the Live
Earth Parties, except as disclosed in Section 3.6 of the Live Earth Disclosure
Schedule, no Live Earth Company has ever been a subsidiary or division of
another company nor been a part of an acquisition which was later rescinded.
 
3.7  Financial Statements.
 
(a) the Live Earth Parties have furnished to the WCA Parties the selected
internal unaudited financial statements (balance sheet and statement of
operations) of the Live Earth Companies as, at and for the fiscal years ended
December 31, 2004, December 31, 2005, December 31, 2006 and December 31, 2007
(collectively, the “Unaudited Financial Statements”) and the audited financial
statements (balance sheet, statement of operations and statement of cash flows)
of the Live Earth Companies as, at and for the fiscal year ended December 31,
2008 (the “Live Earth Financial Statements”).
 
(b) the Live Earth Parties have furnished to the WCA Parties the internal
monthly unaudited financial statements (balance sheet, statement of operations
and statement of cash flows) of the Live Earth Companies as, at and for the ten
month period ended October 31, 2009 (the “Interim Live Earth Financial
Statements”).
 
(c) the Live Earth Financial Statements and the Interim Live Earth Financial
Statements, collectively, in all material respects fairly set forth the
financial condition and operating results of the Live Earth Companies as of the
dates indicated, and the results of its operations as of the dates and for the
periods indicated, and are in accordance with GAAP, except as may be otherwise
specified in such financial statements or the notes thereto or in
Sections 3.7(a) and 3.7(b) of the Live Earth Disclosure Schedule and except that
unaudited financial statements may not contain all footnotes required by GAAP.
Since January 1, 2008, the Live Earth Companies have maintained a standard
system of accounting established in accordance with GAAP. Since January 1, 2008
and to the Knowledge of the Live Earth Parties, there are no significant
deficiencies or material weaknesses in the internal controls over financial
reporting of the Live Earth Companies.
 
(d) To the Knowledge of the Live Earth Parties and except as set forth on
Section 3.7(d) of the Live Earth Disclosure Schedule , the Unaudited Financial
Statements in all material respects fairly set forth the financial condition and
operating results of the Live Earth Companies as of the dates indicated, and the
results of its operations as of the days and for the periods indicated.
 
3.8  Liabilities and Obligations.  Except as set forth in the balance sheet of
the Live Earth Parties as of October 31, 2009 (the “Latest Balance Sheet Date”)
or as set forth in Section 3.8 of the Live Earth Disclosure Schedule, the Live
Earth Parties do not have any liabilities of any kind, character and
description, whether


8



--------------------------------------------------------------------------------



 



accrued, obsolete, secured or unsecured, contingent or otherwise, except (i) to
the extent clearly and accurately reflected and accrued for or fully reserved
against in the Interim Live Earth Financial Statements, (ii) for liabilities and
obligations which have arisen after the Latest Balance Sheet Date in the
ordinary course of business consistent with past custom and practice or
(iii) liabilities that would not reasonably be expected to have a Material
Adverse Effect on the Live Earth Parties.
 
3.9  Approvals.  Except as set forth on Section 3.9 of the Live Earth Disclosure
Schedule, no authorization, consent or approval of, or registration or filing
with, any Governmental or Regulatory Authority or any other Person is or was
required to be obtained or made by the Live Earth Parties or any Live Earth
Company in connection with the execution, delivery or performance of this
Agreement or any of the Transaction Documents.
 
3.10  Accounts and Notes Receivable.  Set forth on Section 3.10 of the Live
Earth Disclosure Schedule is an accurate list of the Live Earth Companies’
accounts and notes receivable as of the date hereof, including receivables from
and advances to their respective employees and to any other Live Earth Party or
an Affiliate thereof, an aging of all such accounts and notes receivable showing
amounts due in 30-day aging categories for each Live Earth Company and a list of
all names, account numbers and amounts for such accounts and receivables. To the
Knowledge of the Live Earth Parties, such accounts and notes of the Live Earth
Companies are collectible in the amounts shown on Section 3.10 of the Live Earth
Disclosure Schedule, except as fully reserved for in the Interim Live Earth
Financial Statements. On the Closing Date, the Live Earth Parties will deliver
an update to Section 3.10 of the Live Earth Disclosure Schedule which shall be
an accurate list of the Live Earth Companies’ accounts and notes receivable as
of the Closing Date.
 
3.11  Permits and Intangibles.
 
(a) To the Knowledge of the Live Earth Parties, the Live Earth Parties hold all
certificates of need, permits, titles (including motor vehicle titles and
current registrations), fuel permits, Licenses, orders, approvals, franchises
and certificates (“Permits”) (other than those relating to environmental
matters, which are exclusively covered in Section 3.27) as are adequate for the
operation of the Live Earth Companies, as presently constituted other than would
not reasonably be expected to have a Material Adverse Effect on the Live Earth
Parties and no Live Earth Party has received notice of violation of such
Permits.
 
(b) The Live Earth Parties have delivered to the WCA Parties a description and
copies as of the date of this Agreement, of all of the Live Earth Companies’
material reports, notifications, pending permit applications and engineering
studies filed or submitted or required to be filed or submitted to governmental
agencies, any other governmental approvals or applications for approval and of
all material notifications from such governmental agencies with respect to the
Permits, in each case with respect to such items that have been received or
obtained by the Live Earth Parties since January 1, 2008 or which are otherwise
in the possession of the Live Earth Parties.
 
3.12  Personal Property and Leases.  Section 3.12 of the Live Earth Disclosure
Schedule sets forth an accurate list and a complete description as of the date
hereof of all of the personal property and leases for equipment used by the Live
Earth Companies in excess of $5,000 per annum. All assets used by the Live Earth
Companies are either owned by a Live Earth Company or leased as indicated on
Section 3.12 of the Live Earth Disclosure Schedule. Except as described on
Section 3.12 of the Live Earth Disclosure Schedule or for Permitted Liens, there
are no Liens or encumbrances on any personal property or assets owned by any
Live Earth Company. On the Closing Date, the Live Earth Parties may deliver an
update to Section 3.12 of the Live Earth Disclosure Schedule which shall be an
accurate list and a complete description as of the Closing Date of all of the
personal property and leases for equipment used by the Live Earth Companies in
excess of $5,000 per annum.
 
3.13  Customers; Contracts and Commitments.
 
(a) Section 3.13(a) of the Live Earth Disclosure sets forth the names and
addresses of all of the customers of the Live Earth Companies as of the date
hereof. To the Knowledge of the Live Earth Parties, the consummation of the
transactions contemplated by this Agreement will not have an Material Adverse
Effect


9



--------------------------------------------------------------------------------



 



on the business relationship of the Live Earth Companies with any customer and
the Live Earth Parties have received no notice to such effect.
 
(b) Section 3.13(b) of the Live Earth Disclosure Schedule sets forth a true and
complete list of the following Live Earth Companies’ contracts, agreements and
other instruments and arrangements (i) by which any Live Earth Company is bound
or (ii) to which any Live Earth Company is a party (the “Contracts”):
 
(i) arrangements relating to providing solid waste collection, transportation or
disposal services to any Person or entity in excess of $50,000;
 
(ii) Licenses, Permits and other material arrangements concerning or relating to
real estate;
 
(iii) employment, consulting, collective bargaining or other similar
arrangements relating to or for the benefit of current agents and independent
contractors or consultants;
 
(iv) agreements and instruments relating to the borrowing of money or obtaining
of or extension of credit;
 
(v) brokerage or finder’s agreements;
 
(vi) contracts involving a sharing of profits or expenses;
 
(vii) acquisition or divestiture agreements;
 
(viii) service or operating agreements, manufacturer’s representative agreements
or distributorship agreements in excess of $12,000;
 
(ix) arrangements limiting or restraining any Live Earth Company from engaging
or competing in any lines of business or with any Person;
 
(x) leases for personal property requiring aggregate annual payments in excess
of $12,000;
 
(xi) any arrangement with any labor union;
 
(xii) any settlement or similar agreement with continuing financial or
compliance obligations to any Live Earth Company; and
 
(xiii) any other agreements or arrangements that are material to the operation
of the Live Earth Companies.
 
3.14  Real Property.  Except as set forth on Section 3.14 of the Live Earth
Disclosure Schedule:
 
(a) the Live Earth Companies own good and marketable title to their respective
real property described on Section 3.14 of the Live Earth Disclosure Schedule
(respectively, each “Live Earth Company’s Real Property”), free and clear of any
Lien, other than the Permitted Liens, and no Person has an option to purchase
all or any portion of such real property; provided that promptly following the
delivery by the Title Insurer of the commitment for title insurance referred to
in Section 5.22, the Live Earth Parties may update Section 3.14 of the Live
Earth Disclosure Schedule to reflect the information regarding the Live Earth
Company’s Real Property received from the Title Insurer;
 
(b) No Live Earth Company’s Real Property is subject to any pending to the
Knowledge of the Live Earth Parties or threatened, condemnation Proceedings
against all or part thereof;
 
(c) To the Knowledge of the Live Earth Parties, no Live Earth Company has ever
granted any Person or entity a lease, sublease, license, concession, or other
right, written or oral, to use or occupy such Live Earth Company’s Real
Property, nor has any Live Earth Company ever entered into an option, right of
first refusal, or other agreement that would permit any Person to purchase all
or part of such Live Earth Company’s Real Property;
 
(d) No Live Earth Company has ever owned, occupied, or conducted operations on
any lands, other than that respective Live Earth Company’s Real Property; and


10



--------------------------------------------------------------------------------



 



(e) No Live Earth Company has ever entered into an option, right of first
refusal or other agreement that would permit or obligate such Live Earth Company
to purchase any real property.
 
3.15  Insurance.  Set forth on Section 3.15 of the Live Earth Disclosure
Schedule is a list of all policies covering general liability, excess liability,
product liability, auto liability, foreign liability, all-risk property or
environmental liability of the Live Earth Companies, as well as an accurate list
of: (a) all of their respective insurance loss runs and worker’s compensation
claims received since January 1, 2008; (b) all open claims; and (c) to the
Knowledge of the Live Earth Parties, all circumstances reasonably likely to
result in a claim. All such policies are currently in full force and effect and
shall remain in full force and effect through the Closing Date. Except as set
forth on Section 3.15 of the Live Earth Disclosure Schedule, no insurance policy
of any Live Earth Company has ever been canceled, and no Live Earth Company has
ever been denied insurance coverage.
 
3.16  Employment Matters.  Section 3.16 of the Live Earth Disclosure Schedule
contains a list of all employees engaged to perform services for the Live Earth
Companies (the “Live Earth Company Employees”). Prior to the Closing Date, the
Live Earth Parties have delivered to the WCA Parties a schedule setting forth
the annual compensation, hourly wages, daily rate of pay, sick pay and other
benefits for all Live Earth Company Employees. The Live Earth Companies have
paid in full to all of their respective employees all wages, salaries,
commissions on jobs finished, bonuses and other direct compensation due and
payable as of the date hereof for all services performed (including accrued
vacation) as of the date hereof and all amounts required to be reimbursed to the
Live Earth Company Employees. The Live Earth Companies are in material
compliance with all federal, state, local and foreign laws and regulations
respecting employment and employment practices, terms and conditions of
employment and wages and hours.
 
3.17  Parachute Provisions.  Set forth on Section 3.17 of the Live Earth
Disclosure Schedule is a list of any and all of the Live Earth Companies’
employment agreements and any other agreements containing “parachute”
provisions, and deferred compensation agreements (which shall be considered to
be Retained Liabilities), together with copies of such plans, agreements and any
trusts related thereto, and classifications of employees covered thereby as of
the date hereof.
 
3.18  Benefit Plans; ERISA Compliance.
 
(a) Section 3.18(a) of the Live Earth Disclosure Schedule contains a list of
each “employee pension benefit plan” (as defined in Section 3(2) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) (sometimes
referred to in this Agreement as “Pension Plans”), “employee welfare benefit
plans” (as defined in Section 3(1) of ERISA) (sometimes referred to in this
Section 3.18 as “Welfare Plans”) or any other Benefit Plans, as defined below
maintained by any Live Earth Company with respect to the Live Earth Company
Employees.
 
(b) No Live Earth Company maintains any Pension Plan or Benefit Plan intended to
be a tax qualified plan described Section 401(a) of the Code, and no such plan
is or has been subject to the minimum funding rules of Code Section 412 or ERISA
Section 302, or the plan termination insurance provisions of Title IV of ERISA.
 
(c) There are no voluntary employee benefit associations maintained by any Live
Earth Company and intended to be exempt from federal income tax under
Section 501(c)(9) of the Code.
 
(d) Neither the execution of this Agreement nor the consummation of the
transactions contemplated by this Agreement will give rise to, or trigger, any
change of control, severance or other similar provisions in any Pension Plan,
Welfare Plan or Benefit Plan that will obligate the Live Earth Companies to make
such payment. The consummation of any transaction contemplated by this Agreement
will not result in any: (i) payment (whether of severance pay or otherwise)
becoming due from the Live Earth Companies to any of their respective officers,
employees, former employees or directors or to the trustee under any “rabbi
trust” or similar arrangement; (ii) benefit under any Benefit Plan applicable to
the Live Earth Companies being established or becoming accelerated, vested or
payable; or (iii) payment or series of payments by any Live Earth Company,
directly or indirectly, to any Person that would constitute a “parachute
payment” within the


11



--------------------------------------------------------------------------------



 



meaning of Section 280G of the Code (other than as set forth under Section 3.17
of the Live Earth Disclosure Schedule).
 
(e) No Live Earth Company provides any material post-retirement medical, health,
disability or death protection coverage or contribute to or maintain any
employee welfare benefit plan which provides for medical, health, disability or
death benefit coverage following termination of employment by any officer,
director or employee except as is required by Section 4980B(f) of the Code or
other applicable statute, nor has any Live Earth Company made any
representations, agreements, covenants or commitments to provide that coverage.
 
(f) With respect to any Welfare Plan applicable to the Live Earth Companies,
(i) each such Welfare Plan that is a group health plan, as such term is defined
in Section 5000(b)(1) of the Code, complies in all material respects with any
applicable requirements of Part 6 of Title I of ERISA and Section 4980B(f) of
the Code and (ii) each such Welfare Plan (including any such plan covering
retirees or other former employees) may be amended or terminated with respect to
health benefits without material liability to any Live Earth Company on or at
any time after the Closing Date.
 
(g) All contributions by any Live Earth Company required by law or by a
collective bargaining or other agreement to be made under any Pension Plan,
Welfare Plan or Benefit Plan with respect to all periods through the Closing
Date, including a pro rata share of contributions due for the current plan year,
will have been made by such date.
 
(h) No Live Earth Company has, nor will any Live Earth Company have, any
liability or obligation for taxes, penalties, contributions, losses, claims,
damages, judgments, settlement costs, expenses, costs, or any other liability or
liabilities of any nature whatsoever arising out of or in any manner relating to
any Pension Plan, Welfare Plan or Benefit Plan (including but not limited to
employee benefit plans such as foreign plans which are not subject to ERISA),
that has been, or is, contributed to by any entity, whether or not incorporated,
which is deemed to be under common control (as defined in Section 414 of the
Code), with any such Live Earth Company.
 
3.19  Conformity with Law.  Except as set forth on Section 3.19 of the Live
Earth Disclosure Schedule:
 
(a) Each Live Earth Company has complied in all material respects with, and no
Live Earth Company is in material default under, any ruling, directive, order,
award, judgment or decree of any Governmental or Regulatory Authority except
where such failure would not be reasonably expected to have a Material Adverse
Effect on the Live Earth Parties.
 
(b) There are no Proceedings pending or, to the Knowledge of the Live Earth
Parties, threatened, against or affecting any Live Earth Company, at law or in
equity, or before or by any Governmental or Regulatory Authority and no notice
of any Proceeding, pending or, to the Knowledge of the Live Earth Parties,
threatened, has been received by any Live Earth Company that would reasonably be
expected to have a Material Adverse Effect on such Live Earth Company.
 
(c) Since January 1, 2008, the Live Earth Companies have conducted and are
conducting their respective operations in material compliance with the Law, and
no Live Earth Company has received any notification of any asserted present or
past unremedied failure by it to comply with any Law, in either case that would
reasonably be expected to have a Material Adverse Effect on such Live Earth
Company.
 
3.20  Taxes.
 
(a) Each Live Earth Company has timely filed all federal and other material Tax
Returns that it was required to file for all taxable periods in all
jurisdictions in which each Live Earth Company has established a taxable
presence beginning after December 31, 2007, and ending on or before the Closing
Date, and has paid all material Taxes. Except as set forth on Section 3.20 of
the Disclosure Schedule, none of the Live Earth Companies has waived any statute
of limitations in respect of Taxes or agreed to an extension of time with
respect to a Tax assessment or deficiency for any taxable period beginning after
December 31, 2007. None of the Tax Returns for any Live Earth Company for any
taxable period beginning after December 31, 2007 is currently the subject of
audit by a Taxing authority.


12



--------------------------------------------------------------------------------



 



(b) None of the Live Earth Companies is a party to any Tax allocation or sharing
agreement. None of the Live Earth Companies has been a member of an affiliated
group filing a consolidated federal Tax Return for any Taxable period beginning
after December 31, 2007 and, except as set forth on Section 3.20 of the Live
Earth Disclosure Schedule, no Live Earth Company has received written notice of
any claim, whether pending or threatened, for Taxes for any taxable period
beginning after December 31, 2007; there are no requests for rulings in respect
of any Taxable period beginning after December 31, 2007 pending by any Live
Earth Company with any Tax Authority; except as set forth on Section 3.20 of the
Live Earth Disclosure Schedule, no material penalty or deficiency in respect of
any Taxes which has been assessed against any Live Earth Company for any taxable
period beginning after December 31, 2007 remains unpaid.
 
(c) (i) No Live Earth Company is a subchapter S corporation within the meaning
of Sections 1361 and 1362 of the Internal Revenue Code of 1986, as amended
(“Code”), (ii) Live Earth Company is, or owns any equity interests in, any
“qualified subchapter S subsidiary” within the meaning of Sections 1361(b)(3)(B)
and 1362 of the Code, (iii) to the Knowledge of the Live Earth Parties, since
January 1, 2008, each of SF, Live Earth Funding, LLC and NA are and always have
been disregarded entities for U.S. federal income tax purposes, and (iv) to the
Knowledge of the Live Earth Parties, since January 1, 2008, both CC and BR are
and always have been partnerships for U.S. federal income tax purposes.
 
(d) To the Knowledge of the Live Earth Parties, there are no Liens on any of the
assets of any Live Earth Company that arose in connection with any failure (or
alleged failure) to pay any Tax. Further, to the Knowledge of the Live Earth
Parties, all of the assets of the Live Earth Companies and the Transferred
Assets have been properly listed and described on the property tax rolls for all
periods prior to and including the Closing Date, and no portion of the assets of
the Live Earth Companies or the Transferred Assets constitute omitted property
for property tax purposes.
 
3.21  Completeness; No Defaults.  Except as set forth on Section 3.21 of the
Live Earth Disclosure Schedule, Live Earth has made available to the WCA Parties
true, correct and complete copies of: (a) the operating agreements, as amended,
and record and minute books of each Live Earth Company with respect to matters
occurring on or after January 1, 2008 and (b) each lease, instrument, agreement,
license, permit, certificate or other document that are included on
Section 3.12, Section 3.13 and Section 3.14 of the Live Earth Disclosure
Schedule (collectively, the “Delivered Documents”). No Live Earth Party hereto
is in material default under any of the Delivered Documents.
 
3.22  Government Contracts.  Except as set forth on Section 3.22 of the Live
Earth Disclosure Schedule, no Live Earth Company is now, and since January 1,
2008, has not been, a party to any governmental contract subject to price
redetermination or renegotiation.
 
3.23  Absence of Changes.  Except as set forth in Section 3.23 of the Live Earth
Disclosure Schedule, since September 30, 2009 there has not been:
 
(a) any event having a Material Adverse Effect on the financial condition,
assets, liabilities (contingent or otherwise), income or business of any Live
Earth Company;
 
(b) any damage, destruction or loss (whether or not covered by insurance),
change in zoning, or change in any law, rule, regulation, ordinance, or permit
condition, materially adversely affecting the properties or business of any Live
Earth Company or any Transferred Asset with a value in excess of $20,000;
 
(c) any change in the authorized or outstanding limited liability company
interests of any Live Earth Company or any grant of any options, warrants,
calls, conversion rights or commitments;
 
(d) any declaration or payment of any dividend or distribution in respect of the
limited liability company interests or any direct or indirect redemption,
purchase or other acquisition of any of the limited liability company interests
of any Live Earth Company;
 
(e) any bonus or any increase in the compensation, sales commissions, fringe
benefits or fee arrangement payable or to become payable by any Live Earth
Company to any of its officers, directors, employees, consultants or agents or
any change in the method by which sales commissions are calculated and paid;


13



--------------------------------------------------------------------------------



 



(f) any work interruptions, labor grievances or claims filed or, to the
Knowledge of the Live Earth Parties, any proposed law or regulation or any event
or condition of any character, that could reasonably be expected to have a
Material Adverse Effect on the business or future prospects of the Live Earth
Companies;
 
(g) any sale or transfer, or any agreement to sell or transfer, other than in
the ordinary course, any assets, property or rights of any Live Earth Company to
any Person;
 
(h) any cancellation, or agreement to cancel, any indebtedness or other
obligation owing to any Live Earth Company;
 
(i) any plan, agreement or arrangement granting any preferential rights to
purchase or acquire any interest in the assets, property or rights of any Live
Earth Company or requiring consent of any party to the transfer and assignment
of any such assets, property or rights;
 
(j) any purchase or acquisition, or agreement, plan or arrangement to purchase
or acquire, any property, rights or assets of any Live Earth Company;
 
(k) any waiver of any material rights or claims of any Live Earth Company;
 
(l) any breach, amendment, termination, notice of non-renewal or material
changes in the terms and conditions of any material contract, agreement,
license, permit or other right to which any Live Earth Company is a party that
would reasonably be expected to have a Material Adverse Effect on any Live Earth
Company; or
 
(m) any transaction by any Live Earth Company outside the ordinary course of its
business.
 
3.24  Deposit Accounts; Powers of Attorney.
 
(a) Set forth on Section 3.24(a) of the Live Earth Disclosure Schedule is a
list, as of the date of this Agreement, of: (i) the name of each financial
institution in which each such Live Earth Company has accounts or safe deposit
boxes; (ii) the names in which such accounts or boxes are held; and (iii) the
type of accounts.
 
(b) No Person holds a general or special power of attorney from any Live Earth
Company or any of its subsidiaries.
 
(c) Set forth on Section 3.24(c) of the Live Earth Disclosure Schedule is a list
of all financial assurance instruments issued by or on behalf of each Live Earth
Company, including the names of the surety, the obligee and the obligor for each
such instrument, the penal sum for each such instrument, the purpose of such
instrument, and the termination or renewal date of each such instrument.
 
3.25  Proprietary Rights.  Except as set forth on Section 3.25 of the Live Earth
Disclosure Schedule, no Live Earth Company owns or has any right or interest in
any registered trademarks, trade names, patents, patent applications or
registered copyrights (“Intellectual Property”) or any license or assignment
with respect thereto. No Live Earth Company has granted to any third party a
License or other authorization to use any Intellectual Property of such Live
Earth Company (except to any other one or more of the Live Earth Companies),
except as set forth on Section 3.25 of the Live Earth Disclosure Schedule and no
third party owns any ownership interest in or holds any claim, Lien or other
encumbrance, on any Live Earth Company’s Intellectual Property. No Live Earth
Party has received any notification that any Live Earth Company has infringed
upon or is infringing upon, or has engaged in or is engaging in any unauthorized
use or misappropriation of, any Intellectual Property owned by or belonging to
any other Person that would reasonably be expected to have a Material Adverse
Effect on such Live Earth Company; and there is no pending or, to the Knowledge
of the Live Earth Parties, threatened claim, and no basis for the assertion of
any valid claim, against any Live Earth Company with respect to any such
infringement, unauthorized use or misappropriation. Except for software used in
connection with the operation of the Live Earth Companies, no Live Earth Company
has entered into any licensing agreements to use the Intellectual Property of
third parties, and no Live Earth Company owes to any third parties royalties for
the use of Intellectual Property.


14



--------------------------------------------------------------------------------



 



3.26  Relations with Governments.  Since January 1, 2008, no Live Earth Company
nor to the Knowledge of the Live Earth Parties, any shareholder, member,
manager, director, officer, agent, employee or other person acting on behalf of
any Live Earth Company, has used any funds of any Live Earth Company for
improper or unlawful contributions, payments, gifts or entertainment, or made
any improper or unlawful expenditures relating to political activity to domestic
or foreign government officials or others. Each Live Earth Company has adequate
financial controls to prevent such improper or unlawful contributions, payments,
gifts, entertainment or expenditures. To the Knowledge of the Live Earth
Parties, no Live Earth Company or any partner, shareholder, member, manager,
director, officer, agent, employee or other person acting on behalf of any Live
Earth Company, has accepted or received any improper or unlawful contributions,
payments, gifts or expenditures. To the Knowledge of the Live Earth Parties, the
Live Earth Companies have at all times complied, and are in compliance, in all
material respects, with the Foreign Corrupt Practices Act and in all material
respects with all foreign laws and regulations relating to prevention of corrupt
practices.
 
3.27  Environmental Matters.  The Live Earth Companies and the Live Earth
Parties have delivered to the WCA Parties all of the material correspondence,
agreements, notices or other documents related to the items set forth on
Section 3.27 of the Live Earth Disclosure Schedule.
 
Except as set forth in Section 3.27 of the Live Earth Disclosure Schedule:
 
(a) the Live Earth Companies and all property (whether real or personal) which
is or was formerly leased, used, operated, owned or managed in whole or in part
in any manner by any Live Earth Company or any of its organizational
predecessors (individually, any “Business Facility”, and collectively, the
“Business Facilities”) and all operations of the Live Earth Companies and their
respective Business Facilities, to the Knowledge of the Live Earth Parties, are
in material compliance and have, to the Knowledge of the Live Earth Parties,
been in material compliance with all applicable Environmental Laws;
 
(b) each Live Earth Company and its Business Facilities has obtained and is in
material compliance with all material permits, Licenses, registrations,
approvals and other authorizations (including all applications for all of the
foregoing) required under any Environmental Law for the business of such Live
Earth Company as currently conducted (collectively, “Environmental Permits”),
and Section 3.27(b) of the Live Earth Disclosure Schedule contains an accurate
and complete listing of all of the Business Facilities and all of the material
Environmental Permits of each Live Earth Company;
 
(c) there is no present, or to the Knowledge of the Live Earth Parties, past
event, condition or circumstance that may reasonably be expected to interfere
with the conduct of any Live Earth Company’s business in the manner now
conducted relating to such Live Earth Company’s compliance with Environmental
Laws or which constitutes a material violation thereof, or which could
reasonably be expected to have a Material Adverse Effect upon the Live Earth
Parties;
 
(d) during the term of each Live Earth Company’s ownership of or control of its
Business Facilities (the “Ownership Term”), each Live Earth Company and its
respective Business Facilities, and any operations thereon, have not been and
are not currently subject to an Environmental Claim;
 
(e) there are no Environmental Claims or investigations pending or, to the
Knowledge of the Live Earth Parties, threatened, involving the release or threat
of release of any Polluting Substances from or on (i) any Business Facility of
any Live Earth Company, or (ii) any other property where Polluting Substances
generated by any Live Earth Company or originating from any Business Facility of
any Live Earth Company have been recycled, stored, treated, released or
disposed, or (iii) any property to which Polluting Substances were transported
by any Live Earth Company or (iv) any property on which any Live Earth Company
performs or performed Remediation;
 
(f) to the Knowledge of the Live Earth Parties, there are no Polluting
Substances on any Business Facility of any Live Earth Company in an amount or
concentration which would require reporting to any governmental authority or
Remediation to comply with the requirements of Environmental Laws and which have
not been so reported;


15



--------------------------------------------------------------------------------



 



(g) to the Knowledge of the Live Earth Parties, no Live Earth Company has
undertaken Remediation or other decontamination or cleanup of any facility or
site or entered into any agreement or extended any offer for the payment of
costs associated with such activity;
 
(h) to the Knowledge of the Live Earth Parties, each Live Earth Company has
filed all material notices, notifications, financial assurance, applications and
all similar documents which are required to be obtained or filed for the
operation of its business or the use or operation of any of its Business
Facilities and has not received any notification that such filings are
incomplete or insufficient;
 
(i) to the Knowledge of the Live Earth Parties, there are no Environmental
Claims for which any Live Earth Company has failed to notify its insurers within
contractually required notice periods or for which insurers have denied coverage
or reserved their rights to deny coverage;
 
(j) to the Knowledge of the Live Earth Parties, there are no false or misleading
statements in any current or prior Environmental Permit relating to any Live
Earth Company or any of its Business Facilities;
 
(k) except as set forth on Section 3.27(k) of the Live Earth Disclosure
Schedule, the transactions contemplated by this Agreement will not require the
amendment or transfer of any of the Environmental Permits;
 
(l) no Live Earth Company is now, and to the Knowledge of the Live Earth
Parties, no Live Earth Company is reasonably expected to be in the future (based
solely upon the Environmental Laws as they exist on the Closing Date), as a
result of the operation or condition of any Business Facility of any Live Earth
Company or the businesses thereon as conducted since January 1, 2008 or at
Closing, subject to any: (i) contingent liability in connection with any release
or threatened release of Polluting Substances into the environment other than
the normal or routine disposal of solid waste, whether on or off the Properties
or any Business Facility of any Live Earth Company; (ii) reclamation,
decontamination or Remediation requirements under Environmental Laws, or any
reporting requirements related thereto, except for ordinary closure requirements
under Environmental Laws; or (iii) consent order, compliance order or
administrative order relating to or issued under any Environmental Law;
 
(m) except as set forth on Section 3.27(m) of the Live Earth Disclosure
Schedule, there are no obligations, undertakings or liabilities arising out of
or relating to Environmental Laws which any Live Earth Company has agreed to,
assumed or retained, by contract or otherwise, except as required by
Environmental Law or referenced in the Environmental Permits; and
 
(n) to the Knowledge of the Live Earth Parties, there are no, nor have there
ever been any, storage tanks on or under any Business Facility of any Live Earth
Company, and all Business Facilities of the Live Earth Companies containing such
tanks during the Ownership Term has been remediated in compliance with all
Environmental Laws.
 
3.28  No Broker’s or Finder’s Fees.  No agent, broker, investment banker, person
or firm has acted directly or indirectly on behalf of the Live Earth Parties or
any Live Earth Company in connection with this Agreement or the transactions
contemplated herein who will be entitled to any broker’s or finder’s fee or any
other commission or similar fee or expense, directly or indirectly, in
connection with this Agreement or the transactions contemplated herein.
 
3.29  Litigation.  Except as set forth in Section 3.29 of the Live Earth
Disclosure Schedule, there are no Proceedings pending or, to the Knowledge of
the Live Earth Parties, threatened against any Live Earth Company, or
challenging the validity or propriety of the transactions contemplated by this
Agreement or any Environmental Permit or other permit or governmental
authorization; to the Knowledge of the Live Earth Parties, there is no basis or
ground for any such Proceedings; and there is no outstanding order, writ,
injunction or decree of any court, administrative agency, governmental body or
arbitration tribunal against any Live Earth Company or the Live Earth Parties or
their respective assets, which relates to or could have a Material Adverse
Effect on any Live Earth Company. Set forth on Section 3.29 of the Live Earth
Disclosure Schedule are all Proceedings known to the Live Earth Parties or that
have commenced since January 1, 2008


16



--------------------------------------------------------------------------------



 



to which any Live Earth Company was a party, or which, to the Knowledge of the
Live Earth Parties, were threatened against any Live Earth Company, or which
relate in any manner to the assets of any Live Earth Company.
 
3.30  Proxy Statement; Disclosure.  To the Knowledge of the Live Earth Parties,
the representations and warranties contained in this Agreement and the Live
Earth Disclosure Schedule do not include any untrue statement of a material fact
or omit to state a material fact necessary to make the statements herein and
therein not misleading. Except as set forth on Section 3.30 of the Live Earth
Disclosure Schedule, the information with respect to the Live Earth Parties that
the Live Earth Parties furnish in writing to WCA Parent for use in the Proxy
Statement (defined below), and any amendments or supplements thereto, when filed
by WCA Parent with the Securities and Exchange Commission (“SEC”), or when
distributed or otherwise disseminated to WCA Parent’s stockholders, will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.
 
4.  Representations and Warranties of the WCA Parties.  Prior to or upon the
execution of this Agreement, the WCA Parties have delivered to Live Earth a
schedule (the “WCA Parties’ Disclosure Schedule”) setting forth, among other
things, items the disclosure of which is necessary or appropriate either in
response to an express disclosure requirement contained in any provision hereof
or as an exception to one or more representations or warranties contained in
Article 4. The inclusion of any information in the WCA Disclosure Schedule shall
not be deemed to be an admission or acknowledgment, in and of itself, that such
information is required by the terms hereof to be disclosed, is material to the
WCA Parties, has resulted in or would result in a Material Adverse Effect, or is
outside the ordinary course of business.
 
The WCA Parties make the following representations and warranties jointly and
severally, and represent and warrant that all of the following representations
and warranties are true as of the date of this Agreement and shall be true on
the Closing Date:
 
4.1  Organization; Standing and Power.  The WCA Parties are corporations duly
organized, validly existing and in good standing under the laws of the State of
Delaware and have all requisite power and authority to own, operate and lease
its properties and to carry on its business in the places and in the manner as
now being conducted. The WCA Subs are limited liability companies duly
organized, validly existing and in good standing under the laws of its state of
organization and have all requisite power and authority to own, operate and
lease its properties and to carry on its business in the places and in the
manner as now being conducted.
 
4.2  Capitalization.
 
(a) As of the date of this Agreement, the authorized capital stock of the WCA
Parent consists of 50,000,000 shares common stock and 8,000,000 shares of
preferred stock. No other capital stock is authorized. As of December 8, 2009,
there were 16,497,686 shares of WCA Parent common stock and 869,770 shares of
WCA Parent preferred stock outstanding, and 1,073,957 shares of WCA common stock
and no shares of WCA Parent preferred stock held in WCA Parent’s treasury. As of
the date of this Agreement, no shares of WCA Parent common stock were reserved
for issuance, except that 10,000,661 shares of WCA Parent common stock were
reserved for issuance upon the conversion of WCA Parent preferred stock and the
exercise of long-term stock awards, stock options and other equity-type rewards
pursuant to the Third Amended and Restated 2004 WCA Waste Corporation Incentive
Plan, effective as of June 1, 2005 (the “WCA Parent Stock Plan”). All of the
issued and outstanding shares of WCA Parent common stock and preferred stock
have been duly authorized and validly issued and are fully paid, nonassessable
and free of preemptive rights, with no personal liability attaching to the
ownership thereof. Except for the equity awards and WCA Parent preferred stock
set forth above, the WCA Parent does not have and is not bound by any
outstanding subscriptions, options, warrants, calls, commitments or agreements
of any character calling for the purchase or issuance of any shares of WCA
Parent common stock or any other equity securities of WCA Parent or any
securities representing the right to purchase or otherwise receive any shares of
WCA Parent common stock or preferred stock.


17



--------------------------------------------------------------------------------



 



(b) Section 4.2(b) of the WCA Parties’ Disclosure Schedule attached hereto sets
forth a true and correct list of all of WCA Parent’s Subsidiaries as of the date
of this Agreement. WCA parent owns, directly or indirectly, all of the issued
and outstanding shares of capital stock of each of the subsidiaries of the WCA
Parent, free and clear of all Liens other than Permitted Liens, and all of such
shares are duly authorized and validly issued and are fully paid, nonassessable
and free of preemptive rights. No Subsidiary of the WCA Parent has or is bound
by any outstanding subscriptions, options, warrants, calls, commitments or
agreements of any character calling for the purchase or issuance of any shares
of capital stock or any other equity security of such subsidiary or any
securities representing the right to purchase or otherwise receive any shares of
capital stock or any other equity security of such subsidiary.
 
4.3  Authorization, Validity and Effect of Agreements; Non-contravention.
 
(a) This Agreement constitutes, and all agreements and documents contemplated
hereby when executed and delivered pursuant hereto for value received will
constitute, the valid and legally binding obligations of the WCA Parties
enforceable in accordance with their terms, subject to (i) applicable
bankruptcy, insolvency or other similar laws relating to creditor’s rights
generally and (ii) general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
 
(b) The execution and delivery of this Agreement by the WCA Parties does not,
and the consummation of the transactions contemplated hereby by the WCA Parties
will not except as set forth on Section 4.3(b) of the WCA Parties’ Disclosure
Schedule, (i) require the consent, approval or authorization of, or declaration,
filing or registration with, any governmental or regulatory authority or any
third party; (ii) result in the breach of any term or provision of, or
constitute a default under, or result in the acceleration of or entitle any
party to accelerate (whether after the giving of notice or the lapse of time or
both) any obligation under, or result in the creation or imposition of any Lien
upon any part of the property of the WCA Parties pursuant to any provision of
any order, judgment, arbitration award, injunction, decree, indenture, mortgage,
lease, license, lien, or other agreement or instrument to which any the WCA
Parties is a party or by which it is bound; or (iii) violate or conflict with
any provision of the respective Certificates of Incorporation or Bylaws, each as
amended to the date hereof and as applicable, of the WCA Parties.
 
4.4  SEC Reports; Financial Statements.
 
(a) Since January 1, 2007, WCA Parent has filed all reports, schedules, forms,
statements and other documents required to be filed by WCA Parent under the
Securities Act of 1933, as amended (the “Securities Act”), and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. Except to the extent
corrected by subsequent SEC Reports or amendments to a prior SEC Report, as of
their respective dates, the SEC Reports complied in all material respects with
the requirements of the Securities Act and the Exchange Act, as applicable, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of WCA Parent included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with GAAP, except as may
be otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP, and fairly present in all material respects the financial
position of the Company and its consolidated subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.
 
(b) WCA Parent maintains disclosure controls and procedures required by
Rule 13a-15 or 15d-15 under the Exchange Act. Such disclosure controls and
procedures are reasonably designed to ensure that information required to be
disclosed by WCA Parent is recorded and reported on a timely basis to the
individuals responsible for the preparation of WCA Parent’s filings with the SEC
and other public disclosure documents.


18



--------------------------------------------------------------------------------



 



The WCA Parties maintain internal control over financial reporting (as defined
in Rule 13a-15 or 15d-15, as applicable, under the Exchange Act). WCA Parent has
completed an evaluation of the effectiveness of its internal control over
financial reporting in compliance with Section 404 of the Sarbanes Oxley Act for
the year ended December 31, 2008, and such evaluation concluded that such
controls were effective. WCA Parent has disclosed and identified, based on the
most recent evaluation of its chief executive officer and its chief financial
officer prior to the date hereof, for WCA Parent’s auditors and the audit
committee of WCA Parent’s board of directors (i) any significant deficiencies in
the design or operation of its internal controls over financial reporting that
are reasonably likely to adversely affect WCA Parent’s ability to record,
process, summarize and report financial information, (ii) any material
weaknesses in internal control over financial reporting and (iii) any fraud,
whether or not material, that involves management or other employees who have a
significant role in WCA Parent’s or its subsidiaries’ internal control over
financial reporting.
 
(c) Since the date of the latest unaudited financial statements included within
the SEC Reports, there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect with
respect to WCA Parent. Since September 30, 2009, the WCA Parties each (i) has
been operated in all material respects in the ordinary course of business and
(ii) has not made any material changes in its respective capital or corporate
structures.
 
4.5  Litigation.  Except as set forth in the SEC Reports, there are no
Proceedings pending or, to the Knowledge of the WCA Parties, threatened against
any WCA Party, or challenging the validity or propriety of the transactions
contemplated by this Agreement; to the Knowledge of the WCA Parties and the Live
Earth Parties, there is no basis or ground for any such Proceedings; and there
is no outstanding order, writ, injunction or decree of any court, administrative
agency, governmental body or arbitration tribunal against any WCA Party or their
respective agents, which relates to or would reasonably be expected to have a
Material Adverse Effect on any WCA Party.
 
4.6  Insurance.  The WCA Parties are presently insured, and since January 1,
2007, have been insured, for reasonable amounts with financially sound and
reputable insurance companies, against such risks as companies engaged in a
similar business would, in accordance with good business practice, customarily
be insured. Except as would not reasonably be expected to have a Material
Adverse Effect on the WCA Parties, all of the insurance policies and bonds
maintained by the WCA Parties outside the ordinary course of its business are in
full force and effect, the WCA Parties are not in default thereunder and all
material claims thereunder have been filed in due and timely fashion.
 
4.7  Conformity with Law.
 
(a) Except as set forth in the SEC Reports, there are no Proceedings pending or,
to the Knowledge of the WCA Parties, threatened against or affecting any WCA
Party, at law or in equity, or before or by any Governmental or Regulatory
Authority and no notice of any Proceeding, pending or, to the Knowledge of the
WCA Parties, threatened, has been received by any WCA Party that would
reasonably be expected to have a Material Adverse Effect on such WCA Party.
 
(b) Except as set forth in the SEC Reports, the WCA Parties have conducted and
are conducting their respective operations in material compliance with the Law,
and to the Knowledge of the WCA Parties, no WCA Party has received any
notification of any asserted present or past unremedied failure by it to comply
with any Law that would reasonably be expected to have a Material Adverse Effect
on such WCA Party.
 
4.8  Relations with Governments.  No WCA Party nor to the Knowledge of the WCA
Parties, any shareholder, member, manager, director, officer, agent, employee or
other person acting on behalf of any WCA Party, has used any funds of any WCA
Party for improper or unlawful contributions, payments, gifts or entertainment,
or made any improper or unlawful expenditures relating to political activity to
domestic or foreign government officials or others. Each WCA Party has adequate
financial controls to prevent such improper or unlawful contributions, payments,
gifts, entertainment or expenditures. To the Knowledge of the WCA Parties, no
WCA Party, partner, shareholder, member, manager, director, officer, agent,
employee or other person acting on behalf of any WCA Party, has accepted or
received any improper or unlawful contributions, payments, gifts or
expenditures. To the Knowledge of the WCA Parties, the WCA Parties have


19



--------------------------------------------------------------------------------



 



at all times complied, and are in compliance, in all material respects, with the
Foreign Corrupt Practices Act and in all material respects with all foreign laws
and regulations relating to prevention of corrupt practices.
 
4.9  Contracts and Commitments.
 
(a) Except for this Agreement, no WCA Party is a party to or bound by any
contract, arrangement, commitment or understanding (whether written or oral)
which (i) is a material contract (as defined in Item 601(b)(10) of
Regulation S-K of the SEC) to be performed after the date hereof that has not
been filed or incorporated by reference in the SEC Reports or (ii) which
materially restricts the conduct of any line of business by the WCA Parties.
Each contract, arrangement, commitment or understanding of the type described in
this Section 4.9 is referred to herein as a “WCA Contract.”
 
(b) Each WCA Contract is a valid and binding obligation of the each such WCA
Party which is a party thereto and, to the Knowledge of the WCA Parties, of each
other party thereto, is in full force and effect, except where such failure to
be in full force and effect would not have or be reasonably likely to have a
Material Adverse Effect on the WCA Parties. The WCA Parties have performed all
obligations required to be performed by them to date under each WCA Contract,
except where such nonperformance, individually or in the aggregate, would not
have or be reasonably likely to have a Material Adverse Effect. No event or
condition exists which constitutes or, after notice or lapse of time or both,
would constitute, a material default on the part of the WCA Parties any such WCA
Contract, except where such default, individually or in the aggregate, would not
have or be reasonably likely to have a Material Adverse Effect. To the Knowledge
of the WCA Parties, no other party to any WCA Contract is in default under the
terms of any WCA Contract, except where such default, individually or in the
aggregate, would not have or be reasonably likely to have a Material Adverse
Effect.
 
4.10  Absence of Certain Changes or Events.
 
(a) Except as disclosed in the SEC Reports filed prior to the date hereof, since
September 30, 2009, no event has occurred which has caused, or is reasonably
likely to cause, individually or in the aggregate, a Material Adverse Effect on
the WCA Parties.
 
(b) Since September 30, 2009:
 
(i) each WCA Party has been operated in all material respects in the ordinary
course of business;
 
(ii) no WCA Party has made any material changes in its respective capital or
corporate structures;
 
(iii) no Person (including the WCA Parties) has accelerated, terminated,
modified or cancelled any material contract, agreement or other instrument or
arrangements by which any WCA Party is bound or affected or to which any WCA
Party is a party;
 
(iv) no WCA Party has permitted any material Lien or claim against any WCA
Party’s assets outside the ordinary course of business and no event has occurred
which would reasonably be expected to result in a material impairment to any
significant asset of any WCA Party;
 
(v) no WCA Party has made any material investment in or loan to any other Person
or incurred any material indebtedness to any other Person;
 
(vi) there are no Environmental Claims or investigations pending, or to the
Knowledge of the WCA Parties, threatened, against any WCA Party that would
reasonably be expected to be disclosed in any report filed by WCA Parent
pursuant to the Exchange Act;
 
(vii) no WCA Party has received any written notice of any claim, whether
threatened or pending, for any material Taxes or notice of any material penalty
or deficiency in respect of any Taxes that has been assessed against any WCA
Party and no other event has occurred that would be reasonably be expected to
cause a material increase in the WCA Parties’ Tax reserves or effective Tax
rate; and
 
(viii) each WCA employee benefit plan (as the term is defined in Section 3(3) of
ERISA, and other arrangements or agreement providing benefits to any employee or
former employee of WCA Parent, its Subsidiaries or any ERISA Affiliate
(collectively, the “WCA Plans”) has been operated and administered


20



--------------------------------------------------------------------------------



 



in all material respects in accordance with its terms and applicable law, no WCA
Party has received notice of any material claims, whether threatened or pending
(other than routine claims for benefits) by, on behalf of or against any WCA
Plans or trusts related thereto and no other event has occurred that would
reasonably be expected to cause any WCA Party to record a material liability or
impairment to the value of any assets held with respect to the WCA Plans.
 
4.11  Proxy Statement.  The Proxy Statement or any other document filed with any
other regulatory agency in connection herewith, and any amendments or
supplements thereto, when filed by WCA Parent with the SEC or any other
Governmental or Regulatory Authority, or when distributed or otherwise
disseminated to WCA Parent’s stockholders, as applicable, will comply as to form
in all material respects with the applicable requirements of the Securities Act
and the rules and regulations thereunder and the Exchange Act and the rules and
regulations thereunder and other applicable Laws will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.
 
4.12  Required Vote.  No vote of the stockholders of the WCA Parent is required
by law, WCA Parent’s certificate of incorporation or bylaws or otherwise to
approve this Agreement and the transactions contemplated hereby other than the
vote of stockholders of WCA Parent to approve the issuance of the Securities
pursuant to the transactions contemplated by this Agreement as required by the
rules of NASDAQ.
 
4.13  Financial Capability.  As of the Closing, WCA Parent will have sufficient
funds to deliver the Cash Purchase Price as and when due, and to consummate the
transactions contemplated by this Agreement.
 
4.14  Valid Issuance of the Securities.  The Securities, when issued, sold and
delivered in accordance with the terms of this Agreement, will be duly
authorized, validly issued, fully paid and nonassessable, and will be free of
restrictions on transfer and pre-emptive rights other than restrictions on
transfer under this Agreement and under applicable state and federal securities
laws. The Earn-Out Shares have been duly and validly reserved for issuance.
 
4.15  Offering.  The offer, sale and issuance of the Securities as contemplated
by this Agreement are exempt from the registration or qualification requirements
of the Securities Act, and any applicable state securities laws, and neither the
WCA Parent nor any authorized agent acting on its behalf will take any action
hereafter that would cause the loss of such exemption.
 
5.  Covenants of Both Parties
 
5.1  Live Earth Tax Covenants.
 
(a) For purposes of the taxable year in which the transaction contemplated by
this Agreement shall close, the Live Earth Parties, at the Live Earth Parties’
sole cost and expense, shall prepare or cause to be prepared and file or cause
to be filed all Tax Returns for the Live Earth Companies for all periods ending
on or prior to the Closing Date. The Live Earth Parties shall pay all Taxes
attributable to the Live Earth Companies for the period prior to Closing in the
normal course of the Live Earth Parties’ businesses.
 
(b) Each Live Earth Company that is a partnership for Tax purposes, including,
but not limited to, CC and BR, shall make elections pursuant to Internal Revenue
Code Section 754 in their final partnership Tax returns for the period ending on
the Closing Date.
 
(c) Cooperation on Tax Matters.
 
(i) The Parties shall cooperate fully, as and to the extent reasonably requested
by the other Party, in connection with the filing of Tax Returns pursuant to
this Agreement and any audit, litigation or other proceeding with respect to
Taxes. Such cooperation shall include the retention and (upon the other Party’s
request) the provision of records and information that are reasonably relevant
to any such audit, litigation or other proceeding and making employees available
on a mutually convenient basis to provide additional information and explanation
of any material provided hereunder. The Parties agree (A) to retain all books
and records with respect to Tax matters pertinent to each of the Live Earth
Companies relating to any taxable period beginning before the Closing until the
expiration of the statute of limitations (unless, prior to such


21



--------------------------------------------------------------------------------



 



expiration, the WCA Parties deliver a written notice to Live Earth requesting
that such books and records be retained and specifying the additional retention
period) of the respective taxable periods and to abide by all record retention
agreements entered into with any Taxing Authority, and (B) to give the other
Party reasonable written notice prior to transferring, destroying or discarding
any such books and records and, if the other Party so requests, the WCA Parties
or the Live Earth Parties, as the case may be, shall allow the other Party to
take possession of such books and records.
 
(ii) The WCA Parties and the Live Earth Parties further agree, upon request, to
use their best efforts to obtain any certificate or other document from any
Governmental or Regulatory Authority or any other Person as may be necessary to
mitigate, reduce or eliminate any Tax that could be imposed (including, but not
limited to, with respect to the transactions contemplated hereby).
 
5.2  Regulatory and Other Approvals.  The WCA Parties will, as promptly as
practicable, (i) take all commercially reasonable steps necessary or desirable
to obtain all consents, approvals or actions of, make all filings with and give
all notices to Governmental or Regulatory Authorities or any other Person
required of the WCA Parties to consummate the transactions contemplated by this
Agreement or the Transaction Documents, (ii) provide such other information and
communications to such Governmental or Regulatory Authorities or other Persons
as the Live Earth Parties or such Governmental or Regulatory Authorities or
other Persons may reasonably request in connection therewith and (iii) cooperate
with the Live Earth Parties in connection with the performance of its
obligations under this Section 5.2. To the extent that any involvement from any
Live Earth Party is needed, the Live Earth Parties agree to cooperate with and
assist the WCA Parties in the performance of its obligations under this
Section 5.2. The WCA Parties will provide prompt notification to Live Earth when
any such consent, approval, action, filing or notice above is obtained, taken,
made or given, as applicable, and will advise Live Earth of any communications
(and, unless precluded by Law, provide copies of any such communications that
are in writing) with any Governmental or Regulatory Authority or other Person
regarding any of the transactions contemplated by this Agreement or any of the
Transaction Documents.
 
5.3  Interim Conduct of the Business.  Until Closing, the Live Earth Parties
will conduct their businesses only in the ordinary and usual course consistent
with past practice. Without limiting the generality of the foregoing, each Live
Earth Party will use commercially reasonable efforts to:
 
(a) preserve intact its relationships with suppliers, customers, employees,
creditors, and others having business dealings with the Live Earth Companies;
 
(b) maintain in full force and effect its existing policies of insurance which
affect the Live Earth Companies;
 
(c) preserve, protect and maintain the Transferred Assets, ordinary wear and
tear excepted;
 
(d) continue performance in the ordinary course of its obligations under the
Contracts and other obligations; and
 
(e) take no action which would interfere with or prevent performance and
consummation of this Agreement, including without limitation solicitation from
any other Person, any inquiries or proposals related to the disposition of all
or any portion of the Transferred Assets or the Live Earth Companies, or
pursuing or engaging in discussions with respect thereto.
 
5.4  WCA Parent’s Approval of Certain Transactions.  Until Closing, with respect
to the Transferred Assets and the operation of the Acquired Businesses, the Live
Earth Parties shall not, without WCA Parent’s prior written consent, directly or
indirectly:
 
(a) incur, commit to incur or permit to be incurred any debt or other obligation
or liability, which increases the Assumed Liabilities or results in the creation
of a Lien other than a Permitted Lien on any of the Transferred Assets or any
asset of a Live Earth Company;
 
(b) sell, assign, transfer, license or otherwise dispose of any interest in any
Transferred Asset or any asset of a Live Earth Company other than in the
ordinary course of business;


22



--------------------------------------------------------------------------------



 



(c) enter into any lease of real or personal property or any renewals thereof
involving a rental obligation other than in the ordinary course of business;
 
(d) permit any Lien other than a Permitted Lien or claims against any
Transferred Assets or any assets of a Live Earth Company;
 
(e) enter into any transaction, contract or commitment outside of the ordinary
course of business, waive any right, cancel any debt or claim, or voluntarily
suffer any extraordinary loss;
 
(f) make any capital expenditure or commitments for additions to property, plant
or equipment constituting capital assets on behalf of the Live Earth Companies
in an aggregate amount exceeding $100,000; or
 
(g) enter into any agreement to do or engage in any of the foregoing.
 
5.5  Stockholder Meeting.  WCA Parent shall establish a record date for, duly
call, give notice of, convene and hold a meeting of its stockholders (the “WCA
Stockholder Meeting”) as promptly as practicable after the date hereof for the
purpose of voting on the matters requiring Stockholder Approval (as defined
below); provided, that (i) if WCA Parent is unable to obtain a quorum of its
stockholders at such time, WCA Parent may adjourn or postpone the date of the
Stockholder Meeting by no more than five business days and WCA Parent shall use
commercially reasonable efforts during such five-business-day period to obtain
such a quorum as soon as practicable, and (ii) WCA Parent may delay, adjourn or
postpone the WCA Stockholder Meeting to the extent (and only to the extent) WCA
Parent reasonably determines that such delay, adjournment or postponement is
required by applicable Law to comply with any comments made by the SEC with
respect to the Proxy Statement or otherwise. The board of directors of WCA
Parent shall at all times prior to and during such meeting recommend approval by
its stockholders and shall take all reasonable lawful action to solicit such
approval by its stockholders; provided that nothing in this Agreement shall
prevent the board of directors of WCA Parent from withholding, withdrawing,
amending or modifying its recommendation if the board of directors of WCA Parent
determines, after consultation with its outside counsel, that such action is
legally required in order for the directors to comply with their fiduciary
duties to WCA Parent stockholders under applicable law
 
5.6  Proxy Statement.
 
(a) WCA will use its best efforts to prepare and file a preliminary proxy
statement with the SEC with respect to the Stockholder Approval (defined below)
(the “Proxy Statement”) no later than December 9, 2009.
 
(b) WCA Parent agrees to prepare and file the Proxy Statement with the SEC in
connection with the issuance of the Securities under this Agreement. The Live
Earth Parties shall prepare and furnish such information relating to it and its
directors, officers and equity holders as may be reasonably required in
connection with the above referenced documents based on its knowledge of and
access to the information required for said documents, and the Live Earth
Parties, and its legal, financial and accounting advisors, shall have the right
to review and approve (which approval shall not be unreasonably withheld or
delayed) the Proxy Statement prior to its filing. The Live Earth Parties agree
to cooperate with the WCA Parties and the WCA Parties’ a counsel and accountants
in requesting and obtaining appropriate consents and letters from its
independent auditor in connection with the Proxy Statement. WCA Parent, after
consultation with Live Earth, will use all reasonable efforts to promptly
respond to any comments made by the SEC with respect to the Proxy Statement. WCA
Parent shall (i) provide Live Earth and its counsel with copies of any written
comments, and advise Seller and its counsel of any oral comments, with respect
to the Proxy Statement received from the SEC or its staff, (ii) provide Live
Earth and its counsel a reasonable opportunity to review the WCA Parent’s
proposed response to such comments, (iii) include in the WCA Parent’s written
response to such comments any reasonable comments proposed by Live Earth and its
counsel and (iv) provide Live Earth and its counsel a reasonable opportunity to
participate in any discussions or meetings with the SEC. No amendment to the
Proxy Statement or supplemental materials related thereto will be filed by WCA
Parent without the approval of Live Earth (which approval shall not be
unreasonably withheld, conditioned or delayed). The WCA Parties also agree to
use their reasonable best efforts to obtain all necessary state securities Law
or “Blue Sky” permits and approvals required to carry out the transactions
contemplated by this


23



--------------------------------------------------------------------------------



 



Agreement. After the SEC has confirmed that it will not review or has no further
comments on the Proxy Statement, WCA Parent shall promptly mail the Proxy
Statement to its stockholders.
 
(c) WCA Parent agrees that the Proxy Statement at the date(s) of mailing to WCA
Parent’s stockholders and at the time of the WCA Stockholder Meeting, shall not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading. Each of Live Earth and WCA Parent further agree that if such
Party shall become aware prior to the WCA Stockholder Meeting of any information
furnished by such Party that would cause any of the statements in the Proxy
Statement to be false or misleading with respect to any material fact, or to
omit to state any material fact necessary to make the statements therein not
false or misleading, to promptly inform the other Parties thereof and to take
the necessary steps to correct the Proxy Statement.
 
(d) WCA Parent agrees to advise Live Earth, promptly after WCA Parent receives
notice thereof, of the time when the Proxy Statement or any supplement or
amendment has been filed, of the issuance of any stop order or the suspension of
the qualification of WCA Parent common shares for offering or sale in any
jurisdiction, of the initiation or, to the extent WCA Parent is aware thereof,
threat of any proceeding for any such purpose, or of any request by the SEC for
the amendment or supplement of the Proxy Statement or for additional
information.
 
5.7  NASDAQ Listing.  WCA Parent agrees to list, prior to the Closing, on NASDAQ
the Securities to be issued hereunder.
 
5.8  Pre-Closing Access.  The Live Earth Parties agree that upon reasonable
notice and subject to applicable Laws relating to the exchange of information,
between the date of this Agreement and the Closing, the Live Earth Parties will
permit representatives of the WCA Parties to have access at all reasonable
times, and in a manner so as not to interfere unreasonably with the normal
business operations of the Live Earth Companies, to the premises, properties,
personnel, books, records (including Tax records), contracts, and documents of
or pertaining to the Transferred Assets and Live Earth Companies and to the Live
Earth Company Employees. The WCA Parties agree that upon reasonable notice and
subject to applicable Laws relating to the exchange of information, between the
date of this Agreement and the Closing, the WCA Parties will permit
representatives of the Live Earth Parties to have access at all reasonable
times, and in a manner so as not to interfere unreasonably with the normal
business operations of the WCA Parties to the properties, personnel, books,
records (including Tax records and work papers of independent auditors),
contracts, and documents relating to the WCA Parties that the Live Earth Parties
may reasonably request.
 
5.9  Employee Matters.  Except as may be required by Law, the Live Earth Parties
will refrain from directly or indirectly:
 
(a) making any material representation or promise, oral or written, to any Live
Earth Company Employee concerning any Benefit Plan, except for statements as to
the rights or accrued benefits of any Live Earth Company Employee under the
terms of any Benefit Plan;
 
(b) making any increase in the salary, wages or other compensation of any Live
Earth Company Employee by an amount of 2% or greater over the salary, wages or
other compensation of such Live Earth Company Employee on the date hereof,
except as set forth in Section 5.9 of the Live Earth Disclosure Schedule;
 
(c) adopting, entering into or becoming bound by any Benefit Plan,
employment-related Contract or collective bargaining agreement with respect to
the Acquired Businesses or any of the Live Earth Company Employees, or amending,
modifying or terminating (partially or completely) any such Benefit Plan,
employment-related Contract or collective bargaining agreement, except to the
extent required by applicable Law; or
 
(d) establishing or modifying any (i) targets, goals, pools or similar
provisions in respect of any fiscal year under any Benefit Plan or any
employment-related Contract or other compensation arrangement with or for Live
Earth Company Employees or (ii) salary ranges, increase guidelines or similar


24



--------------------------------------------------------------------------------



 



provisions in respect of any Benefit Plan or any employment-related Contract or
other compensation arrangement with or for Live Earth Company Employees.
 
Live Earth will administer each Benefit Plan, or cause the same to be so
administered, in all material respects in accordance with the applicable
provisions of the Code, ERISA and all other applicable Laws. Live Earth will
promptly notify WCA Parent in writing of each receipt by the Live Earth Parties
(and furnish WCA Parent with copies) of any notice of investigation or
administrative proceeding by the IRS, Department of Labor, the Pension Benefit
Guaranty Corporation or other Person involving any Benefit Plan.
 
5.10  Live Earth Business.  The WCA Parties agree that, prior to December 31,
2012, in the event of any transaction that results in a change in control of the
Live Earth Companies they will cause any party who acquires the Live Earth
Companies to assume the WCA Parties obligations under Section 2.2 and this
Section 5.10. The WCA Parties agree that prior to December 31, 2012 they will
prepare separate financial statements for the Live Earth Business sufficient for
the Parties to determine the EBITDA calculations in accordance with Section 2.2.
The WCA Parties agree that prior to December 31, 2012 they will continue to
operate the Live Earth Companies in a commercially reasonable manner and will
not take actions intended to materially limit the ability of the Live Earth
Companies to meet the EBITDA goals for Earn-Out 1 and Earn-Out 2.
 
5.11  Notice of Developments.  Each Party will give prompt written notice to the
other Party of any fact, event or circumstances known to it that (i) is
reasonably likely, individually or taken together with all other facts, events
and circumstances known to it, to result in any Material Adverse Effect or
(ii) would cause or constitute a material breach of any of its representations,
warranties or covenants in this Agreement. No disclosure by any Party pursuant
to this Section, however, shall be deemed to amend or supplement any schedule
hereto or to prevent or cure any misrepresentation or breach of warranty.
 
5.12  Exclusivity.  No Live Earth Party nor any of its Affiliates will solicit,
initiate, or encourage the submission of any proposal or offer from any Person
other than the WCA Parties relating to the acquisition of all or substantially
all of the assets of any Live Earth Company (including any acquisition
structured as a merger, consolidation, or share exchange).
 
5.13  Confidentiality.  The Live Earth Parties shall not disclose to any Person
or make use of any trade secrets or confidential information regarding the Live
Earth Companies or the Transferred Assets, other than to disclose such secrets
and information to the WCA Parties and its counsel. Without limiting the right
of the WCA Parties to pursue all other legal and equitable rights available to
it for violation of this Agreement by the Live Earth Parties and their agents,
it is agreed that other remedies cannot fully compensate the WCA Parties for
such a violation and that the WCA Parties shall be entitled to injunctive relief
to prevent violation or continuing violation thereof. It is the intent and
understanding of each party hereto that if, in any action before any court or
agency legally empowered to enforce this Agreement, any term, restriction,
covenant or promise shall be deemed modified to the extent necessary to make it
enforceable by such court or agency.
 
5.14  Publicity.  The Live Earth Parties and the WCA Parties shall consult with
each other before issuing any press release or other public disclosure
concerning this Agreement or the transactions contemplated hereby. Live Earth
shall not issue a press release or other public disclosure without advance
approval thereof by WCA Parent except to the extent required by Law. Live Earth
shall have the right to review any press release or other public disclosure
issued by WCA Parent concerning this Agreement or the transactions contemplated
hereby.
 
5.15  Legal Requirements.  Each of Live Earth Parties and the WCA Parties will
take all reasonable actions necessary to comply promptly with all legal
requirements which may be imposed on them with respect to the consummation of
the transactions contemplated by this Agreement or the Transaction Documents and
will promptly cooperate with and furnish information to any party hereto
necessary in connection with any such requirements imposed upon such other party
in connection with the consummation of the transactions contemplated by this
Agreement or the Transaction Documents.
 
5.16  Further Assurances.  Subject to the terms and conditions of this
Agreement, the Live Earth Parties and the WCA Parties each agree to use
reasonable best efforts in good faith and to cause to be taken, such


25



--------------------------------------------------------------------------------



 



further actions and execute such other documents as may be reasonably required
to promptly fulfill the conditions to the Closing, permit the consummation of
the transactions contemplated under this Agreement and to further secure to each
party the rights intended to be conferred hereby and the other agreements
ancillary to the transactions contemplated hereby.
 
5.17  Unwinding of Transaction.
 
(a) The WCA Parties and the Live Earth Parties acknowledge: (i) that in order
for WCA Ohio to own and operate SF, WCA Ohio must satisfy a state required
background investigation in connection with, and obtain approval of the Attorney
General of the State of Ohio (the “Ohio Attorney General”) and the State of Ohio
Environmental Protection Agency (the “Ohio EPA”) of, the acquisition by WCA Ohio
of SF (such approval, the “OH EPA Approval”); (ii) that WCA Ohio might never
obtain the OH EPA Approval; and (iii) that because the OH EPA Approval may not
be received prior to the Closing Date, Ohio Revised Code Section 3734.42(F)
(“ORC 3734.42(F)”) requires that this Agreement expressly state that the
transactions contemplated hereby are subject to the approval of the Director of
the Ohio EPA and contain specific provisions negating such sale in the event
that the OH EPA Approval is ultimately denied by the Director of the Ohio EPA.
Therefore, the WCA Parties and the Live Earth Parties agree as follows: (x) in
the event that WCA Ohio receives correspondence or other documentation from the
Ohio Attorney General and/or the Ohio EPA stating that the OH EPA Approval is
ultimately denied (the “Denial”), the WCA Parties shall provide written notice
of, and a copy of, such Denial to Live Earth by no later than the third business
day after the occurrence of one of the following events, whichever is
applicable: (A) WCA Ohio’s receipt of the Denial, if WCA Ohio elects not to
appeal the Denial, (B) WCA Ohio’s receipt of a written decision from a court or
tribunal of competent jurisdiction indicating that an appeal was ultimately not
successful in reversing the Denial, if WCA Ohio elects to appeal the Denial, or
(C) the expiration of any time period available for appeal of the Denial, if an
appeal of such Denial has not otherwise been filed; and (y) upon receipt by Live
Earth of the applicable notice pursuant to subparagraph (x) above, the sale
shall be immediately negated as provided under ORC 3734.42(F) and the Live Earth
Parties and the WCA Parties shall “unwind” or “reverse” the Closing (the
“Unwind” or “Unwinding”) in the manner set forth in Section 5.17(b).
 
(b) In the event the Live Earth Parties and WCA Parties must Unwind the Closing
pursuant to Section 5.17(a), the parties shall take the actions set forth below.
The Unwinding of the Closing shall take place as promptly as practicable
following the determination of the parties to Unwind the Closing pursuant to
Section 5.17(a) and the date on which the Unwind shall be effected shall be on
such date and at such place as Live Earth and WCA Parent shall mutually agree
(the “Unwind Closing Date”).
 
(i) On the Unwind Closing Date, Live Earth shall (A) take all actions reasonably
necessary to assign the Closing Shares to WCA Parent, (B) pay, or cause to be
paid to, WCA Parent an amount in cash equal to the Cash Purchase Price, the
Comerica Payment and the Other Indebtedness Payments less the Cash Flow
resulting from the operation by the WCA Parties of the Live Earth Businesses
from the Closing Date to the Unwind Closing Date, and (C) take all such other
actions necessary or desirable to “unwind” the actions taken by the parties to
effect the Closing and the transactions contemplated thereby, including, but not
limited to, taking all commercially reasonable steps necessary or desirable to
obtain all consents, approvals or actions of, make all filings with and give all
notices to Governmental or Regulatory Authorities or any other Person required
to “unwind” the transactions contemplated by this Agreement.
 
(ii) The WCA Parties shall (A) assign the Equity Interests to Live Earth,
(B) transfer the Transferred Assets and Assumed Liabilities to Live Earth, and
(C) take all such other actions necessary or desirable to Unwind the actions
taken by the parties to effect the Closing, including, but not limited to,
cooperating with Live Earth in obtaining all consents, approvals or actions of,
make all filings with and give all notices to Governmental or Regulatory
Authorities or any other Person required to Unwind the Closing of the
transactions contemplated by this Agreement.
 
5.18  Bank Lenders Approval.  The WCA Parent shall use commercially reasonable
efforts (which shall include, without limitation, the payment of customary
consent fees and the reimbursement of customary lender expenses) to obtain the
requisite consent of the lenders to the consummation of the transactions
contemplated


26



--------------------------------------------------------------------------------



 



under this Agreement and the Transaction Documents under the WCA Parent’s
Revolving Credit Agreement, dated as of July 5, 2006, as amended.
 
5.19  Landfill Closure; Bonds.  The parties acknowledge that, notwithstanding
any limitation of this Agreement to the contrary (other than as required by
Section 5.17), at Closing the WCA Parties shall succeed to all the closure and
post-closure obligations and liabilities as well as any new, continuing or
recurring compliance obligations associated with the landfill located in
Fostoria, Ohio owned and operated by SF and the transfer station located in
Brockton, Massachusetts owned and operated by CC and BR. Any and all performance
bonds, collection bonds and other types of bonds related to the landfill located
in Fostoria, Ohio and the transfer station in Brockton, Massachusetts in effect
prior to the Closing Date shall be terminated on or prior to the Closing Date
and any associated collateral shall be returned as directed by Live Earth. The
WCA Parties shall obtain all performance bonds, collection bonds and other types
of bonds related to the landfill located in Fostoria, Ohio and the transfer
station located in Brockton, Massachusetts and provided financial assurance in
connection therewith required by and in accordance with applicable Laws and such
bonds shall be effective as of the Closing Date.
 
5.20  Intercreditor Agreement with Comerica.  WCA Parent and Live Earth shall
use their commercially reasonable efforts to enter into an intercreditor
agreement pursuant to which in the event the parties Unwind the transactions to
be consummated at the Closing, the Comerica Payment will be repaid to WCA Parent
in connection with the Unwinding and the secured credit arrangement currently in
place between Live Earth and Comerica that is to be terminated at Closing would
be reestablished upon the Unwinding.
 
5.21  Financial Statements.  As promptly as reasonably practicable and in any
event on or before the twentieth day of each month from the date hereof to the
Closing Date, Live Earth shall deliver to WCA Parent the internal monthly
unaudited financial statements (balance sheet, statement of operations and
statement of cash flows) of the Live Earth Companies for the prior month.
 
5.22  Real Property Documents.  As promptly as practicable following the
execution hereof, (a) WCA Massachusetts will obtain a commitment for title
insurance from Chicago Title Insurance Company (the “Title Insurer”) covering
the Live Earth Companies’ Real Property located in Brockton, Massachusetts,
together with copies of all documents evidencing title exceptions thereon, and
an updated survey of such real property, and (b) WCA Ohio will obtain a
commitment for title insurance from the Title Insurer covering the Live Earth
Companies’ Real Property located in Fostoria, Ohio, together with copies of all
documents evidencing title exceptions thereon, and an updated survey of such
real property. Copies of such commitments for title insurance and updated
surveys shall be provided to Live Earth.
 
6.  Survival of Covenants, Representations and Warranties; Indemnification
 
6.1  Survival of Covenants, Representations, and Warranties.
 
(a) The representations and warranties of the Parties contained in this
Agreement shall survive the Closing hereunder and continue in full force and
effect for the earlier of (i) two (2) years following the Closing Date, or
(ii) the date upon which the liability to which any such claim may relate is
barred by all applicable statutes of limitation, taking into account any
extensions or waivers thereof, and thereafter shall terminate (“Expiration
Date”).
 
(b) No Party shall be obligated to indemnify any other Party pursuant to this
Article 6 for any claim that is first made after the Expiration Date. Claims
first made prior to the Expiration Date shall be subject to indemnity pursuant
to this Article 6 throughout the entirety of the Proceeding or Proceedings
arising out of such claim, notwithstanding the fact that such Proceeding or
Proceedings may extend beyond the Expiration Date.
 
6.2  Indemnification by Live Earth.  For claims for indemnification made under
this Section 6.2, Live Earth and the parties set forth on Section 6.2 of the
Live Earth Disclosure Schedule (solely to the extent of each such parties pro
rata interest in Indemnification Shares held in the Closing Shares Escrow)
(collectively, the “Live Earth Indemnifying Parties”) will, from and after
Closing and during the period prior to the Expiration Date, jointly and
severally, unconditionally, absolutely and irrevocably agree to and shall
defend,


27



--------------------------------------------------------------------------------



 



indemnify and hold harmless the WCA Parties and each of their respective
subsidiaries, shareholders, affiliates, officers, directors, employees, counsel,
accountants, agents, successors, assigns, heirs and legal and personal
representatives (the WCA Parties and all such Persons are collectively referred
to as “WCA Indemnified Persons”) from and against, and shall reimburse the WCA
Indemnified Persons for, each and every Loss paid, imposed on or incurred by the
WCA Indemnified Persons relating to, resulting from or arising out of: (a) any
inaccuracy in any representation or warranty of any Live Earth Party under this
Agreement, (including the schedules hereto), or any breach or nonfulfillment of
any covenant, agreement or other obligation of any Live Earth Party under this
Agreement or any Transaction Document delivered pursuant hereto; (b) all Claims
arising with respect to facts, conditions, events, operations and circumstances
existing prior to the Closing Date other than facts, conditions, events,
operations and circumstances (i) disclosed in the Live Earth Disclosure Schedule
and (ii) constituting the Assumed Liabilities; provided, however, in the event
of any Claim that arises with respect to facts, conditions, events, operations
and circumstances arising both before and after the Closing Date, the Live Earth
Indemnifying Parties’ indemnification obligations shall be limited to such
matters arising with respect to facts, conditions, events, operations and
circumstances on or prior to the Closing Date; and (c) the Retained Liabilities.
 
6.3  Indemnification by the WCA Parties.  For claims for indemnification made
under this Section 6.3, the WCA Parties will, from and after Closing and during
the period prior to the Expiration Date, jointly and severally, unconditionally,
absolutely and irrevocably agree to and shall defend, indemnify and hold
harmless Live Earth and its subsidiaries, shareholders, affiliates, officers,
directors, employees, counsel, accountants, agents, successors, assigns, heirs
and legal and personal representatives (Live Earth and all such Persons are
collectively referred to as “Live Earth Indemnified Persons”) from and against,
and shall reimburse the Live Earth Indemnified Persons for, each and every Loss
paid, imposed on or incurred by Live Earth Party Indemnified Persons, directly
or indirectly, relating to, resulting from or arising out of: (a) any inaccuracy
in any representation or warranty of any WCA Party under this Agreement,
(including the schedules hereto), or any breach or nonfulfillment of any
covenant, agreement or other obligation of any WCA Party under this Agreement or
any Transaction Document; and (b) the Assumed Liabilities. Notwithstanding the
foregoing, in the event the parties are required to Unwind the Closing of the
transactions contemplated by this Agreement pursuant to Section 5.17, the WCA
Parties will, from and after the Unwind Closing Date and during the period prior
to the Expiration Date, jointly and severally, unconditionally, absolutely and
irrevocably agree to and shall defend, indemnify and hold harmless the Live
Earth Indemnified Persons from and against, and shall reimburse the Live Earth
Indemnified Persons for, each and every Loss paid, imposed on or incurred by
Live Earth Party Indemnified Persons, directly or indirectly, relating to,
resulting from or arising out of all Claims arising with respect to facts,
conditions, events, operations and circumstances existing after the Closing Date
but prior to the Unwind Closing Date; provided, however, that in the event of
any Claim that arises with respect to facts, conditions, events, operations and
circumstances arising both before and after the Unwind Closing Date, the WCA
Parties’ indemnification obligations shall be limited to such matters arising
with respect to facts, conditions, events, operations and circumstances on or
prior to the Unwind Closing Date.
 
6.4  Notice and Defense of Third Party Claims.  If any Proceeding shall be
brought or asserted under this Article 6 against an indemnified party or parties
or any successor thereto (the “Indemnified Person”) in respect of which
indemnity may be sought under this Article 6 from an indemnifying person or
persons or any successor or successors thereto (the “Indemnifying Person(s)”),
the Indemnified Person shall give prompt written notice of such Proceeding to
the Indemnifying Person who shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Person and the
payment of all expenses; provided, that any delay or failure to so notify the
Indemnifying Person shall relieve the Indemnifying Person of its obligations
hereunder only to the extent, if at all, that it is prejudiced by reason of such
delay or failure. In no event shall any Indemnified Person be required to make
any expenditure or bring any cause of action to enforce the Indemnifying
Person’s obligations and liability under and pursuant to the indemnifications
set forth in this Article 6. In addition, the filing of a Proceeding shall not
be required as a condition or prerequisite to the Indemnifying Person’s
obligations under this Article 6, if the Indemnified Person is required to
expend sums for investigation or remedial purposes as a result of a threatened
Proceeding. The Indemnified Person shall have the right to employ separate
counsel in any of the foregoing Proceedings and to participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
the Indemnified Person


28



--------------------------------------------------------------------------------



 



unless the Indemnified Person shall in good faith determine that there exist
actual or potential conflicts of interest which make representation by the same
counsel inappropriate. The Indemnified Person’s right to participate in the
defense or response to any Proceeding should not be deemed to limit or otherwise
modify its obligations under this Article 6. In the event that the Indemnifying
Person, within thirty (30) days after notice of any such Proceeding, fails to
assume the defense thereof, the Indemnified Person shall have the right to
undertake the defense, compromise or settlement of such Proceeding for the
account of the Indemnifying Person, subject to the right of the Indemnifying
Person to assume the defense of such Proceeding with counsel reasonably
satisfactory to the Indemnified Person at any time prior to the settlement,
compromise or final determination thereof. Anything in this Article 6 to the
contrary notwithstanding, the Indemnifying Person shall not, without the
Indemnified Person’s prior written consent, settle or compromise any Proceeding
or consent to the entry of any judgment with respect to any Proceeding for
anything other than money damages paid by the Indemnifying Person. The
Indemnifying Person may, without the Indemnified Person’s prior written consent,
settle or compromise any such Proceeding or consent to entry of any judgment
with respect to any such Proceeding that requires solely the payment of money
damages by the Indemnifying Person and that includes as an unconditional term
thereof the release by the claimant or the plaintiff of the Indemnified Person
from all liability in respect of such Proceeding.
 
6.5  Payment and Interest.  The Indemnifying Person shall make any payment
required to be made under this Section 6.5 in immediately available funds and on
demand; provided that the Live Earth Indemnifying Parties may make payments
required to be made under this Article 6 through the delivery of all or a
portion of the Indemnification Shares pursuant to the terms of the Closing
Shares Escrow Agreement, which shall be made on a pro rata basis with respect to
each party on Schedule 2.1(f)’s interest in such Indemnification Shares, and
until such time as the Indemnification Shares are exhausted. Indemnification
Shares shall be deemed to have a per share value equal to the closing sales
price of WCA Parent’s common stock as reported on NASDAQ for the ten
(10) trading days ending one (1) trading day prior to the date on which such
indemnification claim is fully and finally resolved pursuant to the procedures
set forth in this Article 6 (the “Share Value”). Any amounts or payments
required to be paid by an Indemnifying Person under this Section 6.5 which are
not paid within sixty (60) days of receipt by the Indemnifying Person of the
Indemnified Person’s demand therefor shall thereafter be deemed delinquent, and
the Indemnifying Person shall pay to the Indemnified Person immediately upon
demand, interest at the rate of eight percent (8%) per annum, from the date such
payment becomes delinquent to the date of payment of such delinquent sums. The
WCA Parties and the Live Earth Parties agree that the Share Value has been
agreed upon solely for the purpose of satisfying indemnification claims
hereunder and that such Share Value may not be the fair market value of each
Closing Price Share.
 
6.6  Limits of Liability.
 
(a) Except as set forth in (b) below and in the case of fraud or intentional
misconduct of the WCA Parties, the liability of the WCA Parties to the Live
Earth Parties under this Agreement shall not exceed $5,000,000 (the “WCA Cap”).
Except in the case of fraud or intentional misconduct of the Live Earth Parties,
the liability of the Live Earth Indemnifying Parties to the WCA Parties under
this Agreement shall not exceed $5,000,000 (the “Live Earth Cap”) and the
liability of the parties set forth on Section 6.2 of the Live Earth Disclosure
Schedule shall not exceed the interest of such parties in the Indemnification
Shares and such parties shall have no further liability pursuant to this
Article 6 once all Indemnification Shares have been released or otherwise
distributed from the Closing Shares Escrow. No such party shall be obligated to
provide indemnification under this Agreement for any damage until the aggregate
indemnifiable Losses exceed $100,000 (the “Threshold”).
 
(b) Notwithstanding the limits set forth in (a) above, no Party’s indemnity
obligations hereunder shall be subject to the Threshold, nor shall be limited to
the respective Party’s Cap with respect to (i) any obligations of the respective
Parties (including all subsidiaries thereof) to pay Taxes for any period ending
on or prior to the Closing Date.


29



--------------------------------------------------------------------------------



 



(c) Notwithstanding anything to the contrary contained in this Agreement, the
following limitations shall apply to claims under this Article 6 or otherwise
made with respect to this Agreement or any Transaction Agreement:
 
(i) The amount of any Losses to which the WCA Parties are entitled with respect
to any claim shall be reduced by (A) the amount of any payment receivable by the
WCA Parties with respect such Losses from any insurance provider or any other
third party, and (B) the amount of any Tax benefit realized by the WCA Parties
which is attributable to the Losses to which such claim relates.
 
(ii) In no event shall any Indemnifying Person have any obligation or liability
for (A) any Losses that are consequential, in the nature of lost profits
(including, without limitation, loss of profit or revenue, any multiple of
reduced cash flow or any adjustment based on price to earnings or similar
ratios), interference with operations, or loss of customers, tenants, lenders,
investors or buyers, diminution in the value of property, special or punitive or
otherwise not actual out-of-pocket damages, or (B) any Losses arising from or
relating to, directly or indirectly, any act, omission or transaction carried
out by or at the express written request, or with the written consent of, the
WCA Parties thereof before, on or after the Closing Date, including, without
limitation, any change in the accounting policies, practices or procedures of
the Live Earth Business after the Closing.
 
(d) From and after the Closing, except with respect to claims for equitable
relief, including, without limitation, specific performance, or claims based on
fraud or intentional misrepresentation, made with respect to breaches of any
covenant or agreement contained in this Agreement or the Transaction Documents,
the rights provided to the Parties under this Article 6 shall be the sole and
exclusive remedies of the Parties and their respective Affiliates with respect
to claims under this Agreement or otherwise relating to the transactions
contemplated hereby. Without limiting the generality of the foregoing, in no
event shall any Party, its successors or permitted assigns be entitled to claim
or seek rescission of the transactions contemplated by this Agreement.
 
7.  Conditions to Closing
 
7.1  Conditions to the WCA Parties’ Obligations.  The obligations of the WCA
Parties to consummate the Closing are subject to the fulfillment or waiver by
WCA Parent in writing on or before the Closing of each of the following
conditions by the Live Earth Parties:
 
(a) Representations and Warranties.  The representations and warranties of the
Live Earth Parties contained in Article 3 shall be true and correct on and as of
the Closing with the same effect as though such representations and warranties
had been made on and as of the date of the Closing, except where the failure of
any such representation or warranty to be true and correct would not reasonably
be expected to have a Material Adverse Effect.
 
(b) Performance.  The Live Earth Parties shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement or the
Transaction Documents that are required to be performed or complied with by it
on or before the Closing, except where the failure to so perform would not
reasonably be expected to have a Material Adverse Effect.
 
(c) No Actions or Proceedings.  No Proceeding shall be pending or threatened
before any Governmental or Regulatory Authority which presents a substantial
risk of the restraint or prohibition of the transactions contemplated by this
Agreement or the Transaction Documents.
 
(d) Government Approvals.  Other than the Ohio EPA Approval, all authorizations,
permits, consents, orders or approvals of, or declarations or filings with, or
expiration of waiting periods imposed by, any Governmental or Regulatory
Authority necessary for the consummation of the transactions contemplated by
this Agreement shall have been filed, occurred or been obtained.
 
(e) Third-Party Consents.  All consents or waivers listed on Schedule 7.1(e)
shall have been obtained.


30



--------------------------------------------------------------------------------



 



(f) Approval of Bank Lenders.  The required consent of the lenders under WCA
Parent’s Revolving Credit Agreement, dated as of July 5, 2006, as amended.
 
(g) Stockholder Approval.  The issuance of all of the shares of WCA Parent
common stock issuable pursuant to this Agreement, shall have been approved by a
vote (and not rescinded) by the stockholders of WCA Parent (the “Stockholder
Approval”).
 
(h) SAS No. 100 Review.  WCA Parent shall have received from the Live Earth
Companies independent audit firm a Statement on Accounting Standards (SAS)
No. 100 review of the financial statements of the Live Earth Companies for the
three and nine-month periods ended September 30, 2009.
 
(i) Intercreditor Agreement with Comerica.  WCA Parent, Live Earth and Comerica
shall have entered into an intercreditor agreement upon terms reasonably
acceptable to WCA Parent pursuant to with the Comerica Payment will be repaid to
WCA Parent in connection with the Unwinding and the secured credit arrangement
between Live Earth and Comerica would be reestablished upon the Unwinding.
 
(j) Title to Real Property.  Based on the review of the title commitments, title
exception documents and updated surveys obtained by WCA Massachusetts and WCA
Ohio pursuant to Section 5.22, the title to the Live Earth Company’s Real
Property located in Brockton, Massachusetts and Fostoria, Ohio are reasonably
satisfactory to WCA Massachusetts and WCA Ohio, and the Title Insurer is ready,
willing and able to issue at Closing, subject to the payment of the appropriate
premium therefor, title insurance policies in a form reasonably satisfactory to
WCA Massachusetts and WCA Ohio insuring the title to such properties subject to
no exceptions other than those that are reasonably acceptable to WCA
Massachusetts and WCA Ohio.
 
(k) Live Earth Parties’ Deliveries.  The applicable Parties shall have
delivered, or caused to be delivered, to WCA Parent the following (which shall
be in form and substance satisfactory to WCA Parent):
 
(i) Compliance Certificate.  An authorized officer of Live Earth shall have
delivered to WCA Parent at the Closing a certificate stating that the conditions
specified in Sections 7.1(a) and (b) have been fulfilled.
 
(ii) Secretary’s Certificate.  The Secretary of Live Earth shall have delivered
to WCA Parent at the Closing a certificate stating that all approvals necessary
to consummate the transactions contemplated by this Agreement have been obtained
and attaching thereto: (i) a copy of the organizational documents of each Live
Earth Party (as amended and in effect through the date of the Closing),
certified by the Secretary of each such Live Earth Party as the true and correct
copies thereof as of the Closing; and (ii) copies of resolutions of the manager
and resolutions of the members of Live Earth, evidencing the approval of this
Agreement, the Transaction Documents and other matters contemplated hereby.
 
(iii) Bill of Sale and Assignment and Assumption Agreement.  Live Earth shall
have executed and delivered a Bill of Sale and Assignment and Assumption
Agreement in substantially the form attached hereto as Exhibit C.
 
(iv) Earn-Out Escrow Agreement.  Live Earth shall have executed and delivered
the Earn-Out Escrow Agreement in substantially the form attached hereto as
Exhibit A.
 
(v) Closing Shares Escrow Agreement.  Live Earth shall have executed and
delivered the Closing Shares Escrow Agreement in substantially the form attached
hereto as Exhibit B.
 
(vi) Pay-Off Letter.  WCA shall have received a pay-off letter from each of LEF,
HBK/Bernard, Comerica, and Fenwick-Smith, that confirms the satisfaction,
release and termination of Live Earth’s indebtedness to such party upon
consummation of the transactions contemplated under this Agreement.


31



--------------------------------------------------------------------------------



 



(vii) Voting Agreement.  Joseph E. LoConti, Daniel J. Clark, Gregory J. Skoda
and Patricia A. Skoda as Trustee of the Patricia A. Skoda Revocable Trust shall
have executed and delivered a Voting Agreement in substantially the form
attached hereto as Exhibit E.
 
(viii) Consulting Services or Employment Agreement.  Chris Valerian shall have
executed and delivered a Consulting Services or Employment Agreement in form
reasonably acceptable to the parties thereto.
 
(ix) Release of Encumbrances.  Any Liens listed on Schedule 7.1(k)(i) shall have
been irrevocably released and the Live Earth Parties shall have delivered
documentation reasonably acceptable to WCA Parent to evidence that such Liens
have been released.
 
(x) Stockholders’ Agreement.  Joseph E. LoConti, Daniel J. Clark, Gregory J.
Skoda and Patricia A. Skoda as Trustee of the Patricia A. Skoda Revocable Trust
shall have executed and delivered a Stockholders’ Agreement in form reasonably
acceptable to the parties thereto.
 
7.2  Conditions to the Live Earth Parties’ Obligations.  The obligations of the
Live Earth Parties to the WCA Parties under this Agreement are subject to the
fulfillment or waiver by Live Earth in writing on or before each Closing of each
of the following conditions by the WCA Parties:
 
(a) Representations and Warranties.  The representations and warranties of the
WCA Parties contained in Article 4 shall be true and correct on and as of the
Closing with the same effect as though such representations and warranties had
been made on and as of the date of the Closing, except where the failure of any
such representation or warranty to be true and correct would not reasonably be
expected to have a Material Adverse Effect on the WCA Parties.
 
(b) Performance.  The WCA Parties shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement or the
Transaction Documents that are required to be performed or complied with by the
WCA Parties on or before the Closing, except where the failure to so perform
would not reasonably be expected to have a Material Adverse Effect, it being
acknowledged that the failure to pay all or any portion of the Purchase Price
shall be deemed to be failure to perform that would have a Material Adverse
Effect.
 
(c) No Actions or Proceedings.  No Proceeding shall be pending or threatened
before any Governmental or Regulatory Authority which presents a substantial
risk of the restraint or prohibition of the transactions contemplated by this
Agreement or the Transaction Documents.
 
(d) Government Approvals.  Other than the Ohio EPA Approval, all authorizations,
permits, consents, orders or approvals of, or declarations or filings with, or
expiration of waiting periods imposed by, any Governmental or Regulatory
Authority necessary for the consummation of the transactions contemplated by
this Agreement shall have been filed, occurred or been obtained.
 
(e) Third-Party Consents.  All consents or waivers listed on Schedule 7.2(e)
shall have been obtained.
 
(f) Registration Rights Agreement.  The execution and delivery of the
Registration Rights Agreement in substantially the form attached hereto as
Exhibit D by the WCA Parties.
 
(g) Stockholder Approval.  The issuance of all the Securities pursuant to this
Agreement shall have been approved (and not rescinded) by the stockholders of
WCA Parent.
 
(h) Intercreditor Agreement with Comerica.  WCA Parent, Live Earth and Comerica
shall have entered into an intercreditor agreement upon terms reasonably
acceptable to WCA Parent pursuant to with the Comerica Payment will be repaid to
WCA Parent in connection with the Unwinding and the secured credit arrangement
between Live Earth and Comerica would be reestablished upon the Unwinding.
 
(i) Instruction Letter to Transfer Agent.  WCA Parent shall have delivered, or
caused to be delivered, to Continental Stock Transfer & Trust Company an
instruction letter in form reasonably acceptable to Live Earth regarding the
issuance of the Earn-Out Shares pursuant to the terms hereto.


32



--------------------------------------------------------------------------------



 



(j) WCA Party Deliveries.  The applicable WCA Party shall have delivered, or
caused to be delivered, to Live Earth the following (which shall be in form and
substance satisfactory to Live Earth):
 
(i) Compliance Certificate.  The President of WCA Parent shall have delivered to
Live Earth at the Closing a certificate stating that the conditions specified in
Sections 7.2(a) and (b) have been fulfilled.
 
(ii) Bill of Sale and Assignment and Assumption Agreement.  WCA Parent shall
have executed and delivered a Bill of Sale and Assignment and Assumption
Agreement in substantially the form attached hereto as Exhibit C.
 
(iii) Earn-Out Escrow Agreement.  WCA Parent shall have executed and delivered
the Earn-Out Escrow Agreement in substantially the form attached hereto as
Exhibit A and the Earn-Out Certificates to the Escrow Agent.
 
(iv) Closing Shares Escrow Agreement.  WCA Parent shall have executed and
delivered the Closing Shares Escrow Agreement in substantially the form attached
hereto as Exhibit B and the Closing Shares to the Escrow Agent.
 
(v) the Cash Purchase Price to the Live Earth Parties as set forth on
Schedule 2.1(a).
 
(vi) payment of the Comerica Payment.
 
(vii) payment of the Other Indebtedness Payment.
 
(viii) the Earn-Out Certificates to the Escrow Agent to be held in the Earn-Out
Escrow in accordance with Section 2.2.
 
(ix) the Closing Shares to the Escrow Agent to be held in the Closing
Shares Escrow for the benefit of the Live Earth Parties as set forth on
Schedule 2.1(f).
 
(x) the Estimated Working Capital Payment Amount.
 
(xi) Registration Rights Agreement.  WCA Parent shall have executed and
delivered the Registration Rights Agreement in substantially the form attached
as Exhibit D hereto.
 
(xii) Voting Agreement.  WCA Parent shall have executed and delivered a Voting
Agreement in substantially the form attached hereto as Exhibit E hereto.
 
(xiii) Stockholders’ Agreement.  WCA Parent shall have executed and delivered a
Stockholders’ Agreement in form reasonably acceptable to the parties thereto.
 
(xiv) Ohio EPA Notice.  The WCA Parties shall have received a notification from
the Ohio EPA exempting the WCA Parties from compliance with
Section 3734.42(F)(1) of the Ohio Revised Code and Rule 109:6-1-02(A)(3) of the
Ohio Administrative Code.
 
8.  Termination
 
8.1  Termination.  This Agreement may be terminated, and the transactions
contemplated hereby may be abandoned:
 
(a) at any time before the Closing, by mutual written agreement of the Live
Earth Parties and the WCA Parties;
 
(b) at any time before the Closing, by the Live Earth Parties or the WCA
Parties, in the event (i) of a material breach hereof by the non-terminating
party if such non-terminating party fails to cure such breach within five
(5) Business Days following notification thereof by the terminating party or
(ii) upon notification of the non-terminating party by the terminating party
that the satisfaction of any condition to the terminating party’s obligations
under this Agreement becomes impossible or impracticable with the use of
commercially reasonable efforts if the failure of such condition to be satisfied
is not caused by a breach hereof by the terminating party; or


33



--------------------------------------------------------------------------------



 



(c) at any time after April 30, 2010 by the Live Earth Parties or the WCA
Parties upon notification of the non-terminating party by the terminating party
if the Closing shall not have occurred on or before such date and such failure
to consummate is not caused by a breach of this Agreement by the terminating
party.
 
8.2  Effect of Termination.  If this Agreement is validly terminated pursuant to
Section 8.1, this Agreement will forthwith become null and void, and there will
be no liability or obligation on the part of the Live Earth Parties or the WCA
Parties (or any of their respective officers, directors, employees, agents or
other representatives or Affiliates), except as provided in the next succeeding
sentence and except that the provisions with respect to expenses in Section 10.1
will continue to apply following any such termination. Notwithstanding any other
provision in this Agreement to the contrary, upon termination of this Agreement
pursuant to Article 8, the Live Earth Parties will remain liable to the WCA
Parties for any willful breach of this Agreement by the Live Earth Parties
existing at the time of such termination, and the WCA Parties will remain liable
to the Live Earth Parties for any willful breach of this Agreement by the WCA
Parties existing at the time of such termination, and the Live Earth Parties or
the WCA Parties may seek such remedies, including damages and fees of attorneys,
against the other with respect to any such breach as are provided in this
Agreement or as are otherwise available at Law or in equity.
 
9.  Certain Definitions
 
“Acquired Businesses” means the business conducted by the Live Earth Companies.
 
“Affiliate” means (a) any entity directly or indirectly controlled by,
controlling or under common control with a Party; (b) any director or executive
officer of such party or of any entity referred to in (a) above; and (c) if any
Party is an individual, any member of the immediate family (including parents,
spouse, siblings, children and grandchildren) of such individual and any trust
whose principal beneficiary is such individual or one or more members of such
immediate family and any Person who is controlled by any such member or trust.
For purposes of this definition, any Person which owns directly or indirectly
10% or more of the securities having ordinary voting power for the election of
directors or other governing body of a corporation or 10% or more of the
partnership or other ownership interests of any entity (other than as a limited
partner of such other entity) will be deemed to “control” (including, with its
correlative meanings, “controlled by” and “under common control with”) such
Person.
 
“Benefit Plan” means any collective bargaining agreement or any bonus, pension,
profit sharing, deferred compensation, incentive compensation, stock ownership,
stock purchase, stock option, phantom stock, retirement, vacation, severance,
disability, death benefit, hospitalization, medical, dependent care, cafeteria,
employee assistance, scholarship or other plan, program, arrangement or
understanding (whether or not legally binding) maintained in whole or in part,
contributed to, or required to be contributed to by the Companies for the
benefit of any of their respective present or former officers, employees or
directors which is not a Pension Plan or Welfare Plan.
 
“Cash Flow” shall mean, for the period from the Closing Date to the Unwind
Closing Date, Cash Flow determined in accordance with GAAP.
 
“Claims” means any claims, liabilities, actions, causes of action (arising under
common law, contract or statute), suits, judgments, demands, liens, or
governmental investigations by any Person relating to the Live Earth Companies,
any Transferred Asset or Assumed Liability including, but not limited to, any
Employee Benefit Claim, Environmental Claim, Litigation Claim, Tax Claim or
Title Claim.
 
“Current Assets” has the meaning assigned to it under GAAP.
 
“Current Liabilities” has the meaning assigned to it under GAAP.
 
“Disposal” or “disposed” means the discharge, deposit, injection, dumping,
spilling, leaking or placing of any Polluting Substance into or on any land or
water so that such Polluting Substance or any constituent thereof may enter the
environment or be emitted into the air or discharged into any waters, including
ground waters.


34



--------------------------------------------------------------------------------



 



“EBITDA” shall mean, for any period, consolidated net income for such period
determined in accordance with GAAP plus, (A) without duplication and only to the
extent reflected as a charge or reduction in the statement of such consolidated
net income for such period, the sum of (a) income taxes expense, (b) interest
and amortization expense, (c) restructuring charges and (d) any corporate office
overhead allocations, such as management fees and acquisition costs but
excluding operating cost pass-through expenses such as insurance premiums.
 
“Employee Benefits Claim” means all claims, liabilities notices, actions, causes
of action (arising under common law, contract or statute), suits, judgments,
demands, liens, governmental or private investigations arising under any Pension
Plan, Welfare Plan or other Benefit Plan.
 
“Environmental Claim(s)” means all claims, liabilities, notices, actions, causes
of action (arising under common law, contract or statute), suits, judgments,
demands, liens, governmental or private investigations or testing, demands to
study or notification of status of being potentially responsible for clean-up of
any facility or for being in violation or in potential violation of any
requirement of Environmental Law, whether threatened, sought, brought or imposed
relating to or which seeks to impose liability or to recover damages, losses,
payments, penalties, costs, fines, penalties, disbursements or expenses
(including, without limitation, fees disbursements and expenses of attorneys and
other professional advisors and of expert witnesses and costs of investigation,
testing and preparation) regarding any Live Earth Company or any of its
facilities, its assets or any operations conducted by such Live Earth Company
for: (a) improper use or treatment of wetlands, pinelands or other protected
land or wildlife; (b) pollution, contamination, preservation, protection,
decontamination, remediation or clean-up of the air, surface water, groundwater,
soil or protected lands; (c) exposure of persons or property to Polluting
Substances and the effects thereof; or (d) the release, threatened release,
generation, extraction, mining, presence, manufacture, processing, distribution
in commerce, use, handling, discharge, recycling, management, transfer,
transportation, treatment, storage, Disposal or remediation of Polluting
Substances. The term “Environmental Claim” also includes any costs incurred in
responding to efforts to require or in testing for the need for Remediation and
any claim based upon any asserted or actual breach or violation of any
requirements of Environmental Law.
 
“Environmental Law(s)” means any and all federal, state and local laws,
ordinances, rules, regulations, operational memoranda, interpretations and
orders of courts or administrative agencies or authorities relating to
pollution, contamination, preservation, protection or cleanup of the environment
(including, without limitation, ambient air, surface water, ground water, land
surface, wildlife, wetlands and subsurface strata), including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended; the Solid Waste Disposal Act, as amended (“RCRA”); the
Atomic Energy Act of 1954, as amended; the Hazardous Materials Transportation
Act, as amended; the Toxic Substances Control Act, as amended; the Pollution
Prevention Act of 1990, as amended; the Emergency Planning and Community Right
to know Act, as amended; the Clean Air Act, as amended; the Clean Water Act, as
amended; the Oil Pollution Act of 1990, as amended; the Safe Drinking Water Act,
as amended; the Occupational Safety and Health Act, as amended; all regulations
promulgated under any of the foregoing from time to time; and any and all other
laws, rules and regulations relating to (a) improper use or treatment of
wetlands, pinelands or other protected land or wildlife; (b) pollution,
contamination, preservation, protection, decontamination, remediation or
clean-up of the air, surface water, groundwater, soil or protected lands;
(c) exposure of persons or property to Polluting Substances and the effects
thereof; or (d) the release, threatened release, generation, extraction, mining,
presence, manufacture, processing, distribution in commerce, use, handling,
discharge, recycling, management, transfer, transportation, treatment, storage,
Disposal or remediation of Polluting Substances. Any specific references to a
law shall include any amendments to it promulgated from time to time.
 
“Governmental or Regulatory Authority” means any court or federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality having jurisdiction over such Live Earth Company or any of their
respective assets or businesses.
 
“Knowledge of the Live Earth Parties” means the actual knowledge of Christopher
Valerian, Daniel Clark, James Lyon, Edward Brdicka, Joseph LoConti and Charles
Hamm after reasonable inquiry of officers, directors and other employees or
consultants of such party (or subsidiaries of such party) reasonably believed


35



--------------------------------------------------------------------------------



 



to have knowledge of or who is responsible for such matters after such officer,
director or employee shall have performed reasonable due diligence to
investigate such matter.
 
“Knowledge of the WCA Parties” means the actual knowledge of the executive
officers of WCA Parent after reasonable inquiry of officers, directors and other
employees or consultants of such party (or subsidiaries of such party)
reasonably believed to have knowledge of or who is responsible for such matters
after such officer, director or employee shall have performed reasonable due
diligence to investigate such matter.
 
“Laws” means the requirements, standards, criteria and conditions set forth in
applicable federal, state and local statutes, ordinances, permits, licenses,
orders, approvals, variances, rules and regulations, including, without
limitation, all such laws, rules, ordinances, decrees and orders relating to
intellectual property protection, transportation, wage and hour, antitrust
matters, consumer protection, currency exchange, environmental protection, equal
employment opportunity, health and occupational safety, pension and employee
benefit matters, securities and investor protection matters, labor and
employment matters, and trading-with-the-enemy matters.
 
“Lien” means any lien, mortgage, charge, restriction, pledge, security interest,
option, lease, claim, easement, encroachment or other encumbrance of any kind or
nature whatsoever or however arising, including any Tax lien.
 
“Licenses” means all licenses, permits (including, without limitation,
environmental, construction and operation permits), franchises, certificates
(including, without limitation, certificates of occupancy) and other
authorizations.
 
“Litigation Claim” means all claims, liabilities notices, actions, causes of
action (arising under common law, contract or statute), suits, judgments,
demands, liens, governmental or private investigations arising pursuant to any
Proceedings involving any Live Earth Party.
 
“Loss” means any loss, damage, injury, liability, claim, demand, Proceeding,
settlement, judgment, award, punitive damage, fine, penalty, tax, fee, charge,
cost or expense (including, without limitation, costs of attempting to avoid or
in opposing the imposition thereof, interest, penalties, costs of preparation
and investigation, and the reasonable fees, disbursements and expenses of
attorneys, accountants and other professional advisors) with respect to any
claim, as well as with respect to compliance with the requirements of the
Environmental Laws or Environmental Claims.
 
“Material Adverse Effect” shall mean any material adverse change in or effect
on, or any change that may reasonably be expected to have a material adverse
effect on, (a) the business, operations, assets, liabilities, condition
(financial or otherwise), or results of operations of such Person or (b) the
ability of such Person to consummate the transactions contemplated by this
Agreement or any related agreement to which it is a party.
 
“NASDAQ” shall mean The Nasdaq Global Market.
 
“Parties” means the WCA Parties and the Live Earth Parties, collectively.
 
“Permitted Liens” means (a) those encumbrances to title listed on Section 3.12
of the Live Earth Disclosure Schedule, (b) mechanic’s, materialmen’s, landlord’s
and similar liens, (c) liens arising under worker’s compensation, unemployment
insurance, social security, retirement and similar legislation, (d) liens on
goods in transit incurred pursuant to documentary letters of credit, in each
case arising in the ordinary course of business, (e) liens for Taxes not yet due
and payable, (f) liens for Taxes which are being contested in good faith and by
appropriate proceedings, (g) liens relating to capitalized lease financings or
purchase money financings that have been entered into in the ordinary course of
business, (h) liens arising solely by action of the WCA Parties, and (h) liens
which do not materially and adversely impair the use or value of the Transferred
Assets.
 
“Person” means an individual, corporation, partnership, association, joint stock
company, limited liability company, Governmental or Regulatory Authority, trust,
unincorporated organization or other legal entity.
 
“Polluting Substances” means (a) any material, waste or substance designated,
classified, regulated or included within the statutory and/or regulatory
definitions of “hazardous substances,” “radioactive material,”


36



--------------------------------------------------------------------------------



 



“hazardous waste,” “extremely hazardous substance,” “hazardous chemical,”
“regulated substance,” “contaminant,” “pollutant,” “hazardous material,” or
“toxic substance” under any Environmental Law; (b) any material, waste or
substance which is or contains hydrocarbons, petroleum, oil or a fraction
thereof; (c) radioactive material (including regulated naturally occurring
radioactive materials); (d) solid waste, as defined under RCRA other than which
is disposed of in compliance with applicable Environmental Laws, that poses an
imminent and substantial endangerment to health or the environment; (e) such
other substances, materials, or wastes that become classified or regulated as
hazardous or toxic under any federal, state or local law or regulation from time
to time; and (f) methane to the extent it is not being managed in accordance
with applicable Law. To the extent that the laws or regulations of any
applicable state or local jurisdiction establish a meaning for any term defined
herein through reference to federal Environmental Laws which is broader than the
meaning under such federal Environmental Laws, such broader meaning shall apply.
 
“Proceeding” means any action, suit, claim, investigation, review or other
judicial, administrative, arbitral, investigatory or other proceeding.
“Proceeding” includes all post-judgment actions (including but not limited to
appeals and actions for collection), and shall be considered a “Proceeding”
until such time as a final, non-appealable determination has been issued. If any
Proceeding is settled, such Proceeding shall be deemed final upon the completion
of all obligations of all parties to such settlement.
 
“Remediation” means any action necessary to bring about compliance with the
requirements of Environmental Law related to release of Polluting Substances
including (a) services of professionals; (b) the removal and Disposal, in situ
remediation, or containment (if containment is practical under the circumstances
and is permissible within requirements of Environmental Law), investigation, or
monitoring of any and all Polluting Substances at or on any Business Facility of
any Company; or (c) the taking of reasonably necessary precautions to protect
against the release or threatened release of Polluting Substances at, on, in,
about, under, within or near the air, soil, surface water, groundwater or soil
vapor at any Business Facility of any Company or any surrounding areas thereof.
 
“Seller Parties” means those Persons set forth on Schedule 2.1(f).
 
“Subsidiary” means, when used with respect to any party, any corporation,
partnership or other organization, whether incorporated or unincorporated, which
such party owns more than fifty percent (50%) of the aggregate voting power (or
of any other form of voting equity interests in the case of a Person that is not
a corporation) of which is beneficial owned by that party directly or indirectly
through one or more other Persons.
 
“Tax” means any tax of any kind, however denominated, including any interest,
penalties, fines or other additions to tax that may become payable in respect
thereof or in respect of a failure to comply with any requirement relating to
any Tax Return, imposed by any federal, territorial, state, local or foreign
Governmental Entity, including all income, gross income, gross receipts,
profits, goods and services, social security, health, old age security, federal
pension plan, state pension plan, sales and use, ad valorem, excise, custom,
franchise, business license, property, occupation, real property gains, payroll
and employee withholding, unemployment or employment insurance, real and
personal property, stamp, environmental, transfer, workers’ compensation,
payroll, severance, alternative minimum, windfall, and capital gains taxes,
premiums, surtaxes, charges, levies, assessments, reassessments, and other
obligations of the same or a similar nature to any of the foregoing whether or
not shown on a Tax Return, whether computed on a separate or consolidated,
unitary or combined basis or in any other manner, whether disputed or not and
including any obligation to indemnify or otherwise assume or succeed to the Tax
liability of any other Person.
 
“Tax Claim” means any tax owed, due or payable by any Live Earth Party.
 
“Tax Return” means all tax returns, declarations, reports, estimates,
information returns and statements or any other schedule or attachment thereto
and including any amendment thereof required to be filed with any Taxing
Authority, or provided to any partner, stockholder, joint venturer or member
under federal, state, local or foreign Laws (including reports with respect to
backup withholding and payments to Persons other than Taxing Authorities), and
annual tax returns or information returns on behalf of employee benefit plans
sponsored by Sun or any of its respective ERISA Affiliates.


37



--------------------------------------------------------------------------------



 



“Taxing Authority” means any Governmental Entity responsible for the imposition,
assessment, enforcement or collection of any Tax.
 
“Title Claims” means any claims, liabilities notices, actions, causes of action
(arising under common law, contract or statute), suits, judgments, demands,
liens, governmental or private investigations arising due to any Lien or
encumbrance, other than a Permitted Lien, on any property or assets owned or
used by any Live Earth Company.
 
10.  General
 
10.1  Costs.  The parties shall pay their respective expenses (including,
without limitation, the fees, disbursements and expenses of their attorneys and
accountants) in connection with the negotiation and preparation of this
Agreement and the consummation of the transactions contemplated hereby.
 
10.2  Entire Agreement.  This Agreement, together with all exhibits and
schedules hereto, each of which are hereby incorporated by this reference and
made a part hereof, embodies the entire agreement and understanding between the
parties hereto relating to the subject matter hereof and supersedes any prior
agreements and understandings relating to the subject matter hereof.
 
10.3  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
collectively shall constitute one and the same instrument representing this
Agreement between the parties hereto, and it shall not be necessary for the
proof of this Agreement that any party produce or account for more than one such
counterpart. Facsimile signatures shall be given the same force and effect as
original signatures and shall be treated for all purposes and intents as
original signatures.
 
10.4  Notices.  All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
(i) on the day of service if served personally on the party to whom notice is to
be given, (ii) on the day of transmission if sent via facsimile transmission to
the facsimile number given below, (iii) on the day after delivery to an
overnight courier service, or (iv) on the fifth day after mailing, if mailed to
the party to whom notice is to be given, by first class mail, registered or
certified, postage prepaid and properly addressed, to the party as follows:
 

     
If to the WCA Parties:
  WCA Waste Corporation
One Riverway, Suite 1400
Houston, Texas 77056
Attention: President
Facsimile: 713-292-2455      
Copy to:
  Andrews Kurth LLP
600 Travis, Suite 4200
Houston, Texas 77002
Attention: Jeff Dodd
Facsimile: 713-238-7368      
If to Live Earth:
  Live Earth LLC
6140 Parkland Blvd., Suite 300
Mayfield Heights, Ohio 44124
Attention: Daniel Clark
Facsimile: 440-995-5111      
Copy to:
  Baker & Hostetler LLP
3200 National City Center
1900 East Ninth Street
Cleveland, OH 44114
Attention: Phillip Callesen
Facsimile: 216-696-7040


 
Any party may change its address for the purpose of this Section 10.4 by giving
the other party written notice of its new address in the manner set forth above.


38



--------------------------------------------------------------------------------



 



10.5  Modification or Waiver.  This Agreement may be amended, modified or
superseded, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, but only by a written instrument executed by
the parties hereto. No waiver of any nature, in any one or more instances, shall
be deemed to be or construed as a further or continued waiver of any condition
or any breach of any other term, covenant, representation or warranty in this
Agreement.
 
10.6  Binding Effect and Assignment.  Except as otherwise provided in this
Agreement, no party hereto shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other Party
hereto and any such attempted assignment without such prior written consent
shall be void and of no force and effect. This Agreement shall inure to the
benefit of and shall be binding upon the successors and permitted assigns of the
parties hereto.
 
10.7  Governing Law; Venue.
 
(a) THIS AGREEMENT, AND ALL QUESTIONS RELATING TO ITS VALIDITY, INTERPRETATION,
PERFORMANCE AND ENFORCEMENT (INCLUDING, WITHOUT LIMITATION, PROVISIONS
CONCERNING LIMITATIONS OF ACTION), SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF OHIO (EXCLUSIVE OF THE CONFLICT OF LAW
PROVISIONS THEREOF) APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE.
 
(b) THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
10.8  Section Headings.  The section headings contained in this Agreement are
inserted for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement.
 
10.9  Severability.  If for any reason whatsoever, any one or more of the
provisions hereof shall be held or deemed to be illegal, inoperative,
unenforceable or invalid as applied to any particular case or in all cases, such
circumstances shall not have the effect of rendering such provision illegal,
inoperative, unenforceable or invalid in any other case or of rendering any of
the other provisions hereof illegal, inoperative, unenforceable or invalid.
Furthermore, in lieu of each such illegal, invalid, unenforceable or inoperative
provision, there shall be added automatically, as part of this Agreement, a
provision similar in terms of such illegal, invalid, unenforceable or
inoperative provision as may be possible and as shall be legal, valid,
enforceable and operative.
 
10.10  Drafting.  The parties acknowledge and confirm that they and/or their
respective attorneys have participated jointly in the review and revision of
this Agreement and that it has not been written solely by any one party or
counsel for any one party. The parties therefore stipulate and agree that the
rule of construction to the effect that any ambiguities are to be or may be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement to favor any party against another.
 
10.11  References.  The use of the words “hereof,” “herein,” “hereunder,”
“herewith,” “hereto,” “hereby,” and words of similar import shall refer to this
entire Agreement, and not to any particular article, section, subsection,
clause, or paragraph of this Agreement, unless the context clearly indicates
otherwise.
 
10.12  Calendar Days, Weeks, Months and Quarters.  Unless otherwise specified
herein, any reference to “day,” “week,” “month” or “quarter” herein shall mean a
calendar day, week, month or quarter.
 
10.13  Gender; Plural and Singular.  Unless the context clearly indicates
otherwise, the singular shall include the plural and vice versa. Whenever the
masculine, feminine or neuter gender is used inappropriately in this Agreement,
this Agreement shall be read as if the appropriate gender had been used.
 
10.14  Cumulative Rights.  All rights and remedies specified herein are
cumulative and are in addition to, not in limitation of, any rights or remedies
the parties may have by statute, at law, in equity, or otherwise, and all such
rights and remedies may be exercised singularly or concurrently.


39



--------------------------------------------------------------------------------



 



10.15  No Implied Covenants.  Each party, against the other, waives and
relinquishes any right to assert, either as a claim or as a defense, that any
other Party is bound to perform or liable for the nonperformance of any implied
covenant or implied duty or implied obligation.
 
10.16  Indirect Action.  Where any provision hereof refers to action to be taken
by any person or party, or which such person or party is prohibited from taking,
such provision shall be applicable whether the action in question is taken
directly or indirectly by such person or party.
 
10.17  Attorneys’ Fees.  The prevailing party in any dispute between the parties
arising out of the interpretation, application or enforcement of any provision
hereof shall be entitled to recover all of its reasonable attorneys’ fees and
costs whether suit be filed or not, including without limitation costs and
attorneys’ fees related to or arising out of any trial or appellate proceedings.
 
10.18  Time of the Essence.  With regard to all dates and time periods set forth
or referred to in this Agreement, time is of the essence.
 
10.19  No Third-Party Beneficiaries.  This Agreement shall not confer any rights
or remedies upon any person other than the parties and their respective
successors and permitted assigns, except for Sections 2.1(f), 2.2, 2.3, 2.4,
4.2, 4.3, 4.4, 4.12, 4.14, 4.15, 5.7, 5.10, 6.1 and 7.2(f) shall be deemed to be
for the benefit of LEF, HBK/Bernard and Fenwick Smith.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


40



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above stated.
 
WCA PARTIES:

 
WCA WASTE CORPORATION, a Delaware corporation
 

  By: 
/s/  Tom J. Fatjo, Jr.


Name:     Tom J. Fatjo, Jr.

  Title:  Chief Executive Officer

 
WCA OF MASSACHUSETTS, LLC, a
Delaware limited liability company
 

  By: 
/s/  Tom J. Fatjo, Jr.


Name:     Tom J. Fatjo, Jr.

  Title:  Chairman

 
WCA OF OHIO, LLC, a Delaware limited liability company
 

  By: 
/s/  Tom J. Fatjo, Jr.


Name:     Tom J. Fatjo, Jr.

  Title:  Chairman

 
Signature Page to
Equity Interest and Asset Purchase Agreement


41



--------------------------------------------------------------------------------



 



LIVE EARTH PARTIES:

 
LIVE EARTH LLC, an Ohio limited liability company
 

  By: 
/s/  Christopher Valerian


Name:     Christopher Valerian

  Title:  President

 
CHAMPION CITY RECOVERY, LLC, a
Massachusetts limited liability company
 

  By: 
/s/  Christopher Valerian


Name:     Christopher Valerian

  Title:  President

 
BOXER REALTY REDEVELOPMENT, LLC, a Massachusetts limited liability company
 

  By: 
/s/  Christopher Valerian


Name:     Christopher Valerian

  Title:  President

 
SUNNY FARMS LANDFILL, LLC, an Ohio
limited liability company
 

  By: 
/s/  Christopher Valerian


Name:     Christopher Valerian

  Title:  President

 
NEW AMSTERDAM & SENECA RAILROAD COMPANY, LLC, an Ohio limited liability company
 

  By: 
/s/  Christopher Valerian


Name:     Christopher Valerian

  Title:  President


42